Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 1of125 PagelD#:1

Civil Docket No.: |

IN THE UNITIED STATES

PORTLAND DISTRICT OR | MAINE)
LG PREC TOF THE

PORTLAND -

RECEIVED & FILED

 

HA MAR-U Pip QO]

 

1. Darryl Schneider,
2.. Sandra Kimbali,
ve =

Plaintiffs DEPUTY-CLERR

vs.

1. ABC, Inc. (ABC), monetary damages,

2. CNA Insurance Company (CNA), monetary damages,

3. Axis Insurance {AI}, monetary damages,

4. Florida Lawyers Mutual Insurance Company (FLMIC), monetary
damages,

5. Chart Industries Ine. (CI}, monetary damages,

6. Free Methodist Church of North America (FMCNA), monetary
damages,

7. Agency for Community Treatment Services (ACTS), monetary
damages,

8. Florida Department of State and Legislative Affairs (FDS &
LA), non-monetary damages, Title 42, Chapter 21, Section
1988,

9. Stephen Muldrow, working for the Department of Justice
(DOJ), non-monetary damages, Title 18, Chapter 216,

Section 3333,

10. Clarence Thomas, Working for the U.S. Supreme Court ({USSC),
non-monetary damages, Title 18, Chapter 1, U.S. Code § 4 and
Title 18, Chapter 216, Section 3333,

11. David Bowdich, Deputy Director of the Federal Bureau of
Investigation (FBI), non-monetary damages, Title 18, Chapter
216, Section 3333,

12. Kellyanne Conway, Working as Senior Attorney for the Trump
Administration (TA), non-monetary damages, Title 18, Chapter
216, Section 3333,

Defendants

Trial by Common Law Jury (U.S. amend. vit) Demanded with a Trial
Date Set in Stone.
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page2of125 PagelD#: 2

COMPLAINT PURSUANT TO RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS ACT AND OTHER CAUSES OF ACTION

RICO Case Statement:

When the powerfully corrupted take control over citizens’
inalienable rights for increased wealth and power by using the
corruptible, racketeering occurs.

During the beginning of 2012, the Plaintiff's mother, Gloria
Schneider, referred to in this complaint as the decedent, was
abused, neglected, exploited and murdered by her three (3)
caretakers. On 6-29-12, the caretakers coerced the decedent
into signing two (2) false inheritance instruments that probate
attorney Robert Welker had finished drafting for them back in
3/2012 by way of a forged retainer agreement between himself and
the decedent. This allowed Robert Welker to probate the
decedent’s estate for more blood money after her death on 7-1-
12. This was illegal enough, but the Hillsborough County
Sheriff's Office (HCSO) in Florida implemented an ongoing
vendetta against the Plaintiff, starting in 3/2012 by Colonel
James Previtera. After the Florida Department of Law
Enforcement (FDLE} had investigated the death threat allegations
made by the Plaintiff against HCSO, James Previtera was
terminated from both his detention position and HCSO. And his

friends at HCSO in turn refused to investigate and charge the
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page3o0f125 PagelD #: 3

decedent’s caretakers for her murder as a form of payback to the
Plaintiff, costing him his inheritance under Florida Slayer
Statute 732.802. By beyond reasonable doubt evidence, HCSO had
the 13°" Judicial Circuit in Tampa, Florida implement their
revenge against the Plaintiff by costing him any court awarded
money from any lawsuit that he was party to in Hillsborough
County, Florida. Thus far, 29 local judges at both the 13%
Judicial Circuit and the Second District Court of Appeals (2DCA)
in Florida have defrauded the Plaintiff out of $1,081,720 as
part of a corrupt enterprise under the Civil RICO Act as a favor
to HCSoO. Without HCSO having denied requests from both state
and federal government agencies to investigate the decedent’s
murder, this complaint would not have been filed.

What the naive Plaintiff discovered while attempting to obtain
justice for himself and the decedent these last seven (7) long
years, is that all American government agencies are geared
towards covering up any type of crime, even murders, from its
local state levels to the Trump Administration, simply by
ignoring their employment requirements to enforce the penalties.
Whenever a cover-up is wanted by a well-connected, corrupted
official in charge of a state agency, even one just for spite,
it is not only approved by the highest ranking elected state
official, but there is absolutely no interference from any

federal government agency or their corrupt allies, the media.

3
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 4of125 PagelD#: 4

If a murder takes place and a high ranking government official
is involved, the enterprising media is obligated not to report
it without prior government approval as part of their allegiance
to the powers that be. And if any long term assistance is
needed from any government agency in continuing to whitewash
illegal acts committed, they are efficiently and effectively
given out like clockwork along with a smile and a back on the
back as proud and loyal government protected confederates who
operate above the law.

The problem with obtaining justice in in America today is that
government involvement in corruption is so vast and inclusive,
that exposing even one low ranking government employee involved
in a petty crime, has the likelihood of also exposing the entire
government and its high ranking affiliates of having done worse.
The implementation of a totalitarian world order in America is
complete. When fair and equitable laws for citizens are turned
into meaningless and irrelevant garbage by judicial servants
everywhere at the request of their superiors, or lose their job
assignments and pay raises, it is time to flee that country to
one having less dictators to please in acquiring the freedoms
needed to survive.

The purpose of the continual RICO predicate acts that were
committed by the four (4) corrupt enterprises cited in this

complaint were: 1) to continue monetarily injuring the
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page5of125 PagelD#:5

Plaintiff's business and property interests everywhere they had
the ability to defraud the Plaintiff as bullies participating in
HCSO’s vendetta for either profit or gain (something of value).
And 2) to cover-up the six (6) or more types of prior
racketeering activities committed under Title 18, chapter 96,
Section 1961{1), by implementing and/or assisting in (even by
turning a blind eye to) under Title 18, U.S. Code § 3, but not
limited to A) murder under Title 18, Section § 1959 (committed
by the primary enterprise), B) extortion under Title 18, Section
§ 880 (committed by the primary enterprise), C) extortionate
eredit transactions under Title 18, Sections § 891-894
(committed by the primary enterprise), D) influencing the
operations of an employee benefit plan under Title 18, Section §
1954 (committed by the secondary, third and fourth enterprises,
E) money laundering under Title 18, Section § 1956 (participated
in by all four (4) enterprises) and F) wire and/or mail fraud
used to implement honest services fraud under Title 18, Sections
§ 1341, 1343 & 1346 (committed by all four (4) enterprises}.

The RICO predicate acts committed by Florida’s state judicial
enterprise (secondary enterprise) resulted in the Plaintiff's
court cases not Legally going to trial where evidence could have
been brought to light before a neutral and unbiased jury for
awarded monetary compensation to the Plaintiff and justice for

the murdered decedent.
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 6of125 PagelD #: 6

The locai trial and appellate court judges have been the driving
force in orchestrating and implementing the federal Racketeer
Influenced and Corrupt Organizations Act (RICO) on the
Plaintiffs and decedent. Consequently, the necessity for this
complaint to be heard out of state for a chance at justice
prevailing, is due to members of the Florida judicial branch of
government having participated in the racketeering activities
committed, thus the judicial accomplices have affected
interstate commerce.

Fed. R. Civ. P. 8 requires the complaint to contain “a short and
plain statement of the claim,” but RICO claims that are based on
mail or wire fraud (Title 18, Chapter 63, U.S. Codes § 1341 &
1343), must also satisfy Fed. R. Civ. P. 9{b} by stating the
circumstances constituting fraud with particularity by
identifying the time, place, and content of the fraudulent
actions, as well as the parties to the actions. The heightened
pleading standards under Beli Atiantic Corp. v. Twombiy and
Ashcroft v. Iqba, are particularly important in RICO cases to
protect defendants against baseless charges of racketeering.
Consequently, this complaint is long, but clear and concisely
written. Thus, the Plaintiff not only included the applicable
RICO statutes and case laws to keep the honest judge hearing
this case innocent of committing any errors, but as a reference

aid available to everyone in the world. All the statements made
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 7of125 PagelD#: 7

by the Plaintiff in this complaint were based only on the facts,
most of which are documented in the Plaintiff's court case
files. The Plaintiff never filed one complaint in which
actionable claims were not cited in support of the counts upon
which damages should have been awarded. And Rule 11 tb) (3),
which allows pleadings to be based on evidence that a party
reasonably anticipates will surface following further discovery,
always applies.

Finally, when opposing parties from the Plaintiff’s court cases
cited in this complaint decided not to come to court and settle
their debts owed with honor and integrity because they knew that
the presiding judges were out to defraud the Plaintiff, they
made up their minds to come to court to defraud. To the
corrupted lawyer accomplices and their malpractice insurance
carriers who participated in over forty (40) Violations of Title
18, Chapter 63, U.S. Codes § 1341, 1343 & 1346, without any
morai conscience, smiling in the Plaintiff’s face while shaking
hands with one another after each illegal win, winning unfairly
without honor and integrity meant everything to them. Now it is
high time for them to finally lose with some!

“Never doubt that a smal 1 group of committed people can change
the world. Indeed, it is the only thing that ever has.”

Margaret Mead.
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 8of125 PagelD#: 8

Some Applicable Rules for Suing the Defendants in this
Complaint:

In this complaint, it is important to note that 1) if a
defendant was the owner of a company whose company or himself
benefited from his having participated in a RICO predicate act,
the owner is in violation of Title 18, Chapter 96, Section
1962(a) and his company can be sued for vicarious liability
under the Respondeat Superior Doctrine. Petro-Tech, inc., 824
FPF. 2d at 1359 n. Il. 2) If a defendant was a manager of a
company who benefited the company (ox owner by permitting an
employee or agent of the company during the scope of their
employment to have participated in a RICO predicate act which
benefited the company or owner, the manager is in violation of
Title 18, Chapter 96, Section 1962({b) and the company can be
sued for vicarious liability under the Respondeat Superior
Doctrine. Quick v. Peoples Bank of Cullman Cnty., 993 F.2d 793,
797 (llth Cir. 1993). 3) 1} if a defendant was an employee or
agent of the company who benefited the company or owner from his
having participated in a RICO predicate act, the defendant is in
wiolation of Title 18, Chapter 96, Section 1962(c) and the
company can be sued for vicarious liability under the Respondeat
Superior Doctrine. Davis v. Mutual Life Ins. Co. of New York, 6
EF. 3d 367, 378-80 (6th Cir. 1993). 4A) If a defendant as an

employee or agent of a company, directly commits a RICO
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20. Page9of125 PagelID#:9

predicate act as one of the principles that benefits a company
er owner, or 4B) if a defendant had a fiduciary duty (legal or
ethical) to act appropriately once notified of a racketeering
operation within a company or agency that was within their
employment requirements to stop, with foreseeable racketeering

activity continuing into the future, if they did not take the

appropriate action, the defendant is in violation of Title 18,

Chapter 96, Section 1962(c}). + Brady v. Dairy Fresh Preducts Co.,
974 F. 2d 1149, 1155 (9th Cir. 1992). 5A) If a defendant as an
owner (Section § 1962{a), manager (Section § 1962(b), employee

or agent (Section § 1962(c) with a fiduciary duty (legal or
ethical). to act appropriately, by not violating Title 18,
Chapter 96, Section 1962 ({d) (Pinkerton Doctrine), who had
beforehand knowledge of what the RICO plan was that would
continue to be implemented into the future, or 5B) had a
fiduciary duty (legal or ethical} to act appropriately once
notified of a racketeering operation at an agency or company
that was within their employment requirements to stop, with
foreseeable racketeering activity continuing into the future, if
the appropriate action was not taken, but without any future
racketeering activities occurring, only a Title 18, Chapter 96,
Section 1962(d) violation was committed, but you cannot sue a
co-conspirator under the RICO Act without a future violation

occurring under Title 18, Chapter 96, Section 1962(c).

9
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 100f125 PagelD#: 10

All of the Defendants and their co-conspirators (accomplices) in
this complaint are in violation of Title 18, Section 1962(a
and/or b and/or c) which makes all of them also liable for
damages under Section § 1962(d) because they knew what the RICO

plan was before participating in it, but the Plaintiffs are not

 

suing all of the accomplices in this matter.

 

Under Federal Rule 19, the Plaintiffs can choose which
accomplices they sue for the full triple remedial damage amount,
when together all of them unfairly and unethically exploited the
Plaintiffs, illegally interfering with their property and
business interests, affecting both intrastate and interstate
commerce. |

Racketeering is a form of antitrust committed (unfair trade and

 

competition for acquiring either products, or more importantly

 

in this matter, services), when statewide judicial employees
(both state and federal) in their individual capacities, allow
members of an association (opposing parties) to monopolize a
publicly used state court system to defraud an adverse party,
who exchanged currency for honest services to be rendered
(commerce), they have deprived the citizen of any value in what
he or she paid for (honest services fraud). Call it the

Schneider Antitrust Act. Consequently the Plaintiffs chose to

 

sue only the Defendants cited, not their co-conspirators

(accomplices), allowing the Defendants to decide if they want

10
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20: Page 110f125 PagelD#: 11

to, or not, legally sort out their respective proportions of
liability and payment with their fellow joint tortfeasors.
Under Federal Rules 19(a) (1) (B) (i) and (a}(1)(B) (ii), there must
elther be a possibility that disposing of the action in the
person’s absence will “as a practical matter impair or impede
the person’ s ability to protect the interest,” or a possibility
that doing so will “leave an existing party subject to a
substantial risk of incurring double, multiple, or otherwise
inconsistent obligations because of the interest.” Neither of
these conditions are applicable in this matter because 1) the
co-conspirators (accomplices) have no interests other than a
financial obligation to pay the Defendants their share of the
moneys owed to the Plaintiffs, 2) the damage amounts are
remedial, so either the Defendants owe the total damage amount
er they do not owe anything. And 3) the evidence for awarding
damages by this court is at the beyond reasonable doubt evidence
level of what illegal acts were committed, and by whon.
Although both judicial and attorney participation (actions
taken} in this matter were required as a team effort to achieve
the enterprises’ goals, their attendance in this lawsuit under
Rule 19(a) (1) (A) does not change the: 1) money amount owed, 2)
evidence substantiating the counts and claims or 3) the co-
conspirators all declaring bankruptcy as a means not to pay the

Plaintiffs a penny after fraudulently dragging out each and

11
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 120f125 PagelD #: 12

every court proceeding as they have done in the _ past.
Consequently, criminal court is the only viable venue for

punishing the co-conspirators!

 

As with any Rule 19(a) (1) (B) case, deciding whether an absent

joint tortfeasor is a required party requires identifying the

 

specific interest the absent party claims and determining

 

whether the party’s ability to protect that interest may be
impaired despite the fact that it has not been named as a party
in the action. Compare Wilbur, 423 F. 3d at 1111-14. Whether
the judicial and attorney accomplices are required as parties in

this matter depends on whether their interests qualify for

 

protection under Rule 19(a) (1) (B) (i), even if 1) it is alleged

 

to have played a central role in the conspiracy, and 2) even if
resolution of the action will require the court to evaluate the
absent party’s conduct. Ward v. Apple, Inc. 2015

We observed that “[jJoinder is ‘contingent . . . upon an initial

requirement that the absent party claim a legally protected

 

interest relating to the subject matter of the action,” id. at
689 (quoting Northrop Corp. v. McDonnell Douglas Corp., 705 F.
2d 1030, 1043 (9th Cir.1983)).

We have clarified that “the interest at stake need not be
‘property in the sense of the due process clause.’"” Cachil Dehe
Band, 547 F. 3d at 970 (quoting Am. Greyhound Racing, 305 F. 3d

at 1023). And we have required that the interest “be more than

 

12
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 13 0f 125 PagelD#: 13

a financial stake, and more than speculation about a future

 

event (bad publicity or future litigation and/or prosecution) .”
Id. {internal quotation marks omitted). “Within the wide
boundaries set by these general principles, we have emphasized

the ‘practical’ and ‘fact-specific’ nature of the inquiry.” Id.

 

Ward v. Apple, Ine. (2015). It is not practical to allow 78
additional co-conspirators to be party to this case, nor is it
going to change the case related ultimate facts which have been
documented.

“Tt has long been the rule that it is not necessary for all

joint tortfeasors to be named as defendants in a single

lawsuit.” Temple v. Synthes Corp., 498 U.S. 5, 7 (1990)
(percuriam); see also Fed. R. Civ. P. 19 advisory committee’s
note to 1966 amend. (noting that “a tortfeasor with the usual

‘jJoint-and-several’ liability is merely a permissive party to an

 

action against another with like liability’). Antitrust
conspirators are liable for the acts of their co-conspirators.
United States v. Socony-Vacuum Oil Co., 310 U.S. 150,253-54
(1940); Beltz Travel Serv., Ince. v. Int’l. Air Transp. Ass’n, 620
F. 2d 1360, 1367 (9th Cir.1980). It therefore follows that a
plaintiff is “not required to sue ali of the alleged
conspirators in as much as antitrust co-conspirators are jointly

and severally liable for ali damages caused by the conspiracy.”

William Inglis & Sons Baking Co. v. ITT Cont’l Baking Co., Inc.,

13
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 14 0f125 PagelD #: 14

668 F. 2d 1014, 1053 (9% cir. 1982); see also Lawlor v. Nat‘’l
Sereen Serv. Corp., 349 U.S. 322, 330(1955) (holding that
joinder of alleged antitrust co-conspirators was not mandatory

“since as joint tort-feasors they were not indispensable

 

parties”); Georgia v. Penn, R. R., 324 U.S. 439, 463 (1945) {“In
a suit to enjoin a conspiracy not all the conspirators are
necessary parties . . . .”). For this reason, an absent

antitrust co-conspirator generally will not be a required party

 

under Rule 19(a){1) (A), which applies only when a_ party's

 

absence prevents the court from “accord[ing] complete relief

 

among existing parties.”

This case, for. example, illustrates why according complete
relief will usually be possible without joining an absent co-
conspirator like ATTM, If the Plaintiffs prevail, they will be
able to recover all of their damages from Apple alone, see
Socony-Vacuum, 310° U.S. at 253-54, without naming ATTM as a
party. Accordingly, ATTIM is not a required party under Rule.
19(a) {1) (A). Ward v. Apple, Inc., (2015).

When state and federal judges control an entire statewide court
system as members of an enterprise, deliberately making it legal
for those who have acquired stolen property in the amount of a
felony ($300 in Florida), tc keep the property for whatever
reason, they have committed money laundering under Title 18,

Chapter 95, Section 1956.

 

14
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 150f125 PagelD#: 15

Under Federal Rule 19 and the RICO Act, as a result of a non-
courtroom defrauding, the victim or victims can file a RICO
lawsuit against any co-conspirators who participated at least
once, directly or indirectly in the RICO plan with an enterprise
or association that committed at least two (2} RICO predicate
acts on them under Section § 1961(1), resulting in at least one

(1) injury to a property or business interest, but the acts must

 

“amount to or pose a threat of continued criminal activity.”

 

H.d., Ine. v. Northwestern Bell Tel. Co., 492 U.S. 229, 238-39
(1989).

Within the American court system, is the largest enterprise

 

there ever was, and ever will be, in the history of planet

 

Earth! Their members form government ccoperative cabals
operating within every state judicial circuit and district, who
aid each other in violating the RICO Act whenever desired, with
managing members in key appointed and elected positions, in
violation of Title 18, Chapter 96, Section 1962(b), by giving
their approval to trial and appellate court judges to defraud
@ither plaintiffs or defendants.

The Piaintiff recently talked with a couple inactive attorneys
who stated that after experiencing how utterly shameful and
dirty they felt while being part of the American kangaroo court
system of justice, they refused to practice law ever again and

wish they could have thrown their bar licenses into the garbage

15
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 16 0f 125 PagelD #: 16

out of embarrassment for having become attorneys, but could only

inactivate them and find honest work elsewhere. These were

 

truly honorable men!

 

The American court system is chuck-full of crooked and arrogant
racketeering judges and attorneys, continuously looking to
defraud the public at the drop of a hat for nothing more than
shear satisfaction and increased self-esteem. So to say that a
defrauded party in a court case should have known that their
judge was a member of an enterprise, is a very false statement

because they already knew! The question to be asked first of a

 

diligent person conducting an investigation into who was behind
their being defrauded in a court case should be: Can you prove
by clear and convincing evidence (substantially more probable to
being true than not) that your ‘Jjudge’s judicial enterprise
committed two (2) clear abuse of discretions that injured you
during your court case in violation of the RICO Act?

Under Federal Rule 19 and the RICO Act, but as a result of a
courtroom injury implemented by a state judicial enterprise
having defrauded a party or parties with 1) an illegal dismissal
pleading granted or 2) an illegal permanent suspension of
discovery due to a false pleading granted or 3) any obvious
illegal judicial order that benefits an opposing party that
either filed a false pleading, or just subsequently acquiesced

in the illegal benefit, that results in a permanent injury to a

16
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 17o0f125 PagelD#: 17

property or business interest, if further legal recourse is not
taken by the victim or victims, after the state judicial
enterprise commits two (2) clear abuse of discretions, which
under the RICO Act, amounts to two (2) RICO predicate acts
committed under Section § 1961(1), by either the same judge, or
a different judge, from the same state judicial enterprise, on
at least one (1) of the same injured parties involved, during
either 1) a rehearing, 2) an appeal or 3) a new case, for the
same or a different (any) property or business interest, with
either different or the same opposing party or parties having
participated or subsequently acquiesced in a second beneficial
RICO predicate act committed, the victimized party or parties
can sue any one of his or her judges and/or their co-
conspirators under the RICO Act for the entire damage amount
owed in any court case that resulted in his or her injury.

In other words, any two (2) racketeering actions under Section §

 

1961{1}, that were clearly committed by a state judicial
enterprise through a judge or judges, resulting in at least one
(1) permanent injury to a victim or victims’ property or
business interest, in any court case, without taking further
legal recourse to correct the injury, is actionable under the
RICO Act and the victim or victims can sue any of their judges
and/or their co-conspirators for damages sustained in any court

case where the injury took place.

 

i7
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 180f125 PagelD#: 18

Most of the time, wire and mail frauds committed results in an
immediate injuries, but blatantly false pleadings filed as
direct wire or mail fraud solicitations to judges by opposing
parties to defraud intended court case victim or victims do not.
Consequently, the one who commits a clear abuse of discretion
{honest services fraud) resulting in an injury during a court

case is the judge, not an opposing party. All of the state

 

judicial enterprise managers were notified by the Plaintiff,
seeking their assistance after most of the illegal acts were
committed on him by his judges, but each one of these managers
subsequently acquiesced in (turned _a_ blind eye) to seeing that

the injuries sustained by the Plaintiff were reversed. The

 

managers of the state judicial enterprise contacted by the
Plaintiff were: Rick Scott, Jorge Labarga, Pamela Bondi, Manuel
Menendez, Ronald Ficarrotta and Edward LaRose, with notification
dates documented throughout this complaint.

In a courtroom setting, the one (1) RICO predicate act with an
injury committed by the state judicial enterprise through one of
its judges, needs to pose a threat of continued criminal
activity (two (2) or more} under Section 8 1961 (1}.
Consequently two (2} RICO predicate acts committed by the state

judicial enterprise, defrauding any one of the same victims

 

either in 1) the same, 2) related or 3) unrelated court case,

 

are needed to show that a RICO pattern under Section § 1961(5)

18
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 190f 125 PagelD #: 19

of defrauding the same party or parties under Section § 1961 (1)
has been established before the state judicial enterprise and/or

their co-conspirators can be sued for racketeering.

 

Under the RICO Act, any enterprise is deemed to have racketeered

 

if it commits two (2) RICO predicate acts on anyone. The

problem with suing your judge for doing so is that 1) he or she

 

can declare bankruptcy and not pay you a penny. And 2) it is
difficult to find documented court cases where any judge from
the same state judicial enterprise has clearly been guilty of

having racketeered even once. Under the Rotella case ruling,

 

 

publicizing this information would allow victims to easily sue
their judges as acting members in their state judicial

enterprise along with their co-conspirators only after one (1)

 

judicially implemented RICO predicate act is committed with an

 

injury during one court case.

 

A co-conspirator in a courtroom setting is an opposing party or
parties who benefited by 1) having filed a false pleading that
was ruled favorably on or 2) subsequently acquiesced in a false
ruling, violations of the RICO Act.

When parties to a court cases file blatantly false pleadings in
order to win, the wire and/or mail fraud they commit, is an
indirect future defrauding, known as a fraud on the court, on an
intended victim or victims directed at the judge (solicitation)

for his or her participation in committing honest services fraud

19
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 200f125 PagelD #: 20

{abuse of discretion). So if the judge reads clearly false
allegations made in a pleading and agrees with the proposed wire
or mail fraud scheme by intending to involve his or her
enterprise in defrauding an intended victim, at least two (2)
times, instead of ruling in favor of the intended victim or

victims winning the court case due to the blatant attempt by an

 

opposing party or parties to commit a fraud on the court by wire
and/or mail fraud with the aid of the state judicial enterprise,
then all association or enterprise members who intend to
participate, are immediately in violation of Title 18, Chapter
96, Section 1962(d}). Since it is the state judicial enterprise,
with the approval of its management under Title 18, Chapter 96,
Section 1962(b), that commits the RICO injury on the intended
victim or victims, not an association of racketeers that
includes opposing parties and the judge, the state judicial
enterprise as a separate entity has to commit the two (2) RICO
predicate acts (a pattern) as stated under Section § 1961(5),
through a judge or judges.

One common law fraud (wire and/or mail fraud) devised as a

 

scheme (Title 18, Chapter 96, Section 1962(d)) to solicit a
judge into injuring an intended court case victim or victims, in
and of itself, is not actionable under the RICO Act, unless 1)
the pleading clearly. does not apply the correct laws based on

the merits of the case that the judge has ruled favorably on

20
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 210f125 PagelD#: 21

resulting in an injury sustained by the victim or victims and 2)

 

one (1) more RICO predicate act is committed by the state:

 

judicial enterprise under Section 1961(1) on the same victim or

victims, making it two (2) violation committed under Title 18,

 

Chapter 96, Section 1962(c), if only by a ‘Judge wrongly
affirming a prior RICO predicate act with an injury committed by
another judge.
There is only one way for a party or parties to a court case to
have known there was racketeering committed on them by an
enterprise during their court case without being told in order
to take legal action against the enterprise and/or their co-.
‘conspirators for their sustained injury or injuries, and that is
by clear and convincing evidence level amounts of racketeering
(a pattern of two (2) or more RICO predicate acts committed)
shown as proof that a conspiracy to defraud was acted on
(committed) by a state judicial enterprise, and that is by it
having implemented at least two (2) RICO predicate act through
the same or another judge, during any court case on a the same
victim or victims seeking compensation on either the same or a
different (any) property or business interest, initiated by a
clearly false pleading filed by any opposing party or parties as
either an association (false Jjoinders), or as individual
participants (false pleadings). Consequently, after two RICO

predicate acts; two (2) violations of honest services fraud; two

21
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 22 0f125 PagelD #: 22

(2) abuse of discretions; two (2) substantive due process right
violations, any victim can sue any judge and/or co-conspirator
who participated directly or indirectly, in at least one {1)
RICO predicate act committed against them, resulting in an
injury, for the full compensation owed to them from that court
case.

So a second (2) RICO predicate act committed by the same or a
different judge working for the same state judicial enterprise,
defrauding the same party or parties in any court case, injuring
them at least once in any property or business interest,
resulting in a total of two (2) abuse of discretions that were

clearly erroneous, respectively Rabkin v. Oregon Health Sciences

 

Univ., 350 F. 3d 967, 977 (9th Cir. 2003) and Fed. R. Civ. BP.
52(a) (6); United States v. Cazares, 121 F. 3d 1241, 1245 (9th
Cir. 1997), are needed to rule out a onetime judicial error, or
a onetime personnel defrauding of a disliked party by one (1)
judge due to spite, before any co-conspirator with deep pockets
who participated directly under Section § 1962(c) or indirectly
under Section § 1962(d) (Pinkerton Liability Doctrine) in either
court case, can be sued in federal court under the RICO Act for

triple the entire compensation owed. The key word here is

 

onetime. Multiple times (two (2) or more) with at least one (1)
injury means that racketeering has occurred under the RICO Act,
enacted by a judge or judges, who either requested or had

22
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 23 0f125 PagelD#: 23

standing permission given to them by their management team
within their state judicial enterprise to do _ so.-: Until an
injury happens, all participants can only be in violation of
Title 18, Chapter 96, Section 1962 (d) .

A judge having committed one ({1) abuse of discretion (Envel.
Def. Ctr., Inc. v. EPA, 344 F. 3d 832, 858 n.36 (9th Cir. 2003)
is just as illegal as their having committed one (1) arbitrary,
pretextual or capricious ruling, also known as a fraud on the
court, or one (1) state and federal substantive due process
right (civil rights) violation, all being causes of action in
suing either a judge and/or his or her co-conspirators under
Title 42, Chapter 21, Section 1983, but when two (2) abuse of
discretions have been committed on. the same party or parties
where both rulings were clearly false, you can sue that judge
who made the ruling and/or their co-conspirators (opposing
parties or the second judge) under the RICO Act for any damages
sustained.

When the word Plaintiff is used in this complaint, it is
referring to Mr. Schneider. And when the word Plaintiffs is
used in this complaint, it is referring to Mr. Schneider and Ms.
Kimball.

Substantive due process right violations in the courtroom
setting are evidentiary and ultimate facts that are illegally

dismissed as irrelevant first, due to a clear abuse of

23
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 240f125 PagelD #: 24

discretions that secondarily cause sustained, illegal procedural
right violations.

Finally, the word “enterprise” used in this complaint only means
an association of bad actors who participated in racketeering
{RICO predicate acts committed), no matter where they were

operating out of when they committed them.

Defendant Specific Federal Count Violations, Based on What the
Defendants’ and Accomplices’ Positions Were at the Time They
Participated in Multiple Corrupt Enterprises, with Actionable
Claims added to them at this Time to Begin Clearly and Concisely
Identifying What Caused the Plaintiff’s Damages under the

Applicable Laws:

Section 1. All state and federal judicial accomplices
(secondary enterprise), either past or present employees of the
government, can be sued for violations under 1) (Title 18,
Chapter 96, Codes § 1961-1968), 2) (Title 18, Chapter 63, U.S.
Codes § 1341, 1343 & 1346), 3) (Title 18, U.S. Code § 3), 4)
{Title 42, Chapter 21, Section 1983), 5) Title 18, Chapter 13,

U.S. Codes § 241 & 242, 6) Title 18, Chapter 95, Section 1956

 

and 7) Fraud on the Court. Remedial triple damage amounts and
attorney’ s fees with a lodestar multiplier could be demanded,

but under Section § 1983, regular damages along with punitive

24
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 250f125 PagelD #: 25

-amounts and attorney’s fees could be asked for instead, when in
their individual capacities, during the course of their official
capacities, they directly implemented and/or assisted in (even
by turning a blind eye to} under Titie 18, U.S. Code § 3, the

racketeering activities listed under (Title 18, U.S. Code §

 

1961(1)), but not Limited to 1) murder {Title 18, Section §
1959), 2) extortion {Title 18, Section § 880), 3) extortionate
credit transactions | (Title 18, Sections § 891-894), 4)
influencing the operations of an employee benefit plan (Title
18, Section § 1954), 5) money laundering under (Title 18,
Section § 1956), first committed by Robert Foster when he
illegaily dismissed a lis pendens knowing that the $65,000 less
than the fair market value proceed amount of $165,000 from the
sale of the murdered decedent’s home, was going to her murderers
who forged her signature on the sales contract before her death
and 6} wire and/or mail fraud used to implement honest services
fraud under Title 18, Sections § 1341, 1343 & 1346 for the
purposes of defrauding the Plaintiffs and decedent out of their
state and federal substantive due process rights (civil rights)
‘when they were required by law to act appropriately. The
accomplices cited in this Section participated under either

(Title 18, Chapter 96, Section 1962(b}) as managing partners

 

within the secondary enterprise, and/or under (Title 18, Chapter

 

96, Section 1962(c) as principals in the secondary enterprise’s

 

25
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 260f125 PagelD #: 26

numerous RICO predicate acts committed for the purposes of A)
monetarily damaging the Plaintiffs’ business and/or property
interests by laundering money owed to them under Title. 18,
Chapter 95, Section 1956 and _ B) covering up the prior
racketeering activities of the three (3) local enterprises. The
accomplices are; Jorge Labarga, Manuel Menendez & Ronald
Ficarrotta (primary upper management under Sections § 1962(b &

ec) within the secondary enterprise and given constructive notice

 

of the frauds committed on the Plaintiffs with a reasonable

 

amount of time to take the appropriate action), Bernard Silver,

 

William Levens, Clarence Thomas (given constructive notice and a

 

reasonable amount of time to take the appropriate action),
Robert Foster, Mark Wolfe, Richard Nielsen, Paul Huey, Elizabeth
Rice, Robert Foster, Catherine Catlin, Robert Bauman, Joelle
Ober, Chet Tharpe, Claudia Isom, Jack St. Arnold, Morris
Silberman, Charlene Honeywell, Morris Silberman, John
Badalamenti, Marva Crenshaw, Edward LaRose (secondary upper
management under Sections § 1962(b & c¢)} within the secondary
enterprise and given constructive notice and a reasonable amount
of time to take the appropriate action), Patricia Kelly, Matthew
Lucas, Robert Morris, Susan Rothstein-Youakim, Samuel Salario,
Daniel Sleet, Anthony Black, Craig Villanti, Stevan Northcutt

and Nelly Khouzam.

26
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 270f125 PagelD#: 27

Further Analysis of the Ultimate Facts and Applicable Laws

Supporting the Counts of Section 1:

 

The judicial accomplices have no absolute immunity from suit
when they participated in the secondary .enterprise (state
judicial enterprise) that orchestrated, committed and covered up
under Title 18, U.S. Code § 3, RICO predicate acts for the
purposes of 1) monetarily “damaging the Plaintiffs’ business
and/or property interests by laundering money owed to them under
Title 18, Chapter 95, Section 1956 and 2) to cover-up the prior
racketeering activities of the three (3) local enterprises, all
while sitting on the bench protecting their assigned positions,
future pay raises and retirement benefits. The problem with a
large and powerful gang is that when a team member is called
upon to perform a task as part of a team plan, their
participation had better be effectively given, or else they risk
either being 1) punished with a demotion (the demotion of both
Mark Wolfe and Elizabeth Rice to criminal court for not being
effective enough), or 2) terminated from the gang, as in a
career change for the worst.

The civil rights viclations. (torts) that were repeatedly
committed by the judicial accomplices as a team effort, formed a
pattern of racketeering activity that © contravened the

Plaintiffs’ 5° and 14° amendment rights as an enterprise, not as

27
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 280f 125 PagelD #: 28

individuals acting in their individual capacities while sitting
on the bench.
It is a private, non-judicial and illegal action for any judge

to go outside the jurisdiction and scope of their job duties and

 

participate with an enterprise for the purpose of defrauding a
citizen out of their state and federal substantive due process

rights while sitting on the bench. Consequently, the judicial

 

 

accomplices do not have immunity from suit for causing damages

to the Plaintiffs when they participated in racketeering

 

activities, no matter where they were sitting at the time! see
Committee to Protect our agricultural Water v. Occidental oil,.
235 F. Supp. 3d 1132, Id at paragraph 55.

Judicial immunity ends when a judge forms the requisite criminal
intent under Section § 1962(d) to purposely violate the RICO
statutes and then participates with an enterprise under Section

§ 1962(¢c) in facilitating racketeering activities, monetarily

 

damaging the Plaintiffs’' business and/or property interests by

 

 

laundering money owed to them under Title 18, Chapter 95,
Section 1956 for any contrived reason while in their official
capacity when he or she was really working for an enterprise.

As employees within a government agency, the judicial
accomplices had a government imposed fiduciary duty to uphold

the laws of the U.S. constitution for its citizens (the

 

Plaintiffs and decedent). By the judicial accomplices having

28
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 29 0f125 PagelD #: 29

known what the basics of the RICO plan were, and then having

 

participated in, or managed, the plan during its unfolding as

approving partners within multiple enterprises, they committed

 

violations under both Titie 18 U.S. Section 1962(b and/or ec).

 

Consequently, they can be sued for damages under the RICO Act

 

for not having acted appropriately while sitting on the bench.

 

The defendant must be aware of the enterprise’s conduct and play
some role on behalf of the enterprise. Cruz v. FXDirectDealer,
LLC, 720 F.3d 115, 120-21 (2d Cir. 2013). This may be shown,
for example, if a group bands together (judges and lawyers) to
commit a pattern of racketeering that they could not accomplish
on their own. In re Ins. Brokerage Antitrust Litigation, 618 F.
3d 300, 378 (3d Cir. 2010).

In ordex for the judicial accomplices (referees) to have pulled
eff defrauding the Plaintiffs out of any money owed, they needed

the lawyer accomplices to provide the government function of

 

electronically filing, and mailing in clearly false pleadings to
the court for it to falsely rule on, filing false orders with
the clerk of the court, violations under Title 18, Chapter 63,
U.S. Codes § 1341, 1343 & 1343. A fraud on the court committed
by officers of the court, that also satisfies all of the
requirements under the RICO Act, is considered racketeering by

officers of the court.

29
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 30 of 125 PagelD #: 30

What is not racketeering under the RICO Act is when a Judge

elther errors when making a ruling, or who on their own accord,

 

personally and deliberately makes a false ruling during the

 

course of their judicial capacity for whatever reason with the

 

help of an attorney who filed a faise pleading in order to

 

benefit himself or his client. An isolated false ruling

 

intentionally made by a judge to defraud a party, is nothing
more than a fraud on the court that an appeal should be able to
reversed, but this was not the case in this matter. A fraud on
the court is not, in and of itself, racketeering because the act
ef committing a fraud on the court is not racketeering by an

enterprise under the Civil RICO Act. An enterprise has to have

 

(1) a common or shared purpose among its members; (2) some

continuity of structure and personnel and (3) an ascertainable

 

structure distinct from that inherent in the pattern of

 

racketeering, in order to exist. Even an association in fact

 

type of enterprise has ali of these requirements. Numerous
frauds upon the court committed by multiple enterprises,

monopolizing a public court system (commerce) that implements

 

blatant honest services fraud (antitrust) over and over and over

 

again to accommodate all participating enterprises until they
have defrauded a party right out of court, injuring their
business and/or property interests, is most definitely

yacketeering under the Civil RICO Act. The structure of the

 

30
Case 2:20-cv-00078-JDL Document 1. Filed 03/04/20 Page 310f125 PagelD#: 31

Florida’s state judicial enterprise needs toe be taken apart for
having been nothing but a burden and an embarrassment to the
American legal system, but perhaps this is what it was always
meant to be.

THERE WERE AT LEAST FORTY (40) COUNTS OF RICO PREDICATE ACTS
COMMITTED BY FLORIDA'S STATE JUDICIAL ENTERPRISE, SPECIFICALLY
UNDER TITLE 18, CHAPTER 63, SECTIONS 1341, 1343 & 1346 IN THE
FORM OF FALSE PLEADING AND ORDERS DOCUMENTED IN THE CASE FILES
OF THE PLAINTIFF’S ELEVEN (11) TRIAL, ONE (1) FEDERAL AND OVER A
DOZEN (14) APPELLATE COURT CASES. FALSE ORDERS WERE
INTENTIONALLY MADE BY THIRTY (30) LOCAL DISTRICT JUDGES (LOWER,
FEDERAL AND APPELLATE DIVISION). ALL OF THE LAWYERS WHO WERE
PARTY TO THE PLAINTIFF'S CASES KNEW TO PERFORM THE SAME
GOVERNMENT FUNCTION OF FILING THE SAME TYPES OF UNEQUIVOCALLY
FALSE PLEADINGS THAT JUDGE BERNARD SILVER GRANTED IN THE
PLAINTIFF'S TORTIOUS INTERFERENCE COURT CASE (RESPECTIVELY 14-
‘CA-10278, ON 2-6-15) TO ILLEGALLY END THE REST OF THE
PLAINTIFF’ S CASES WITH. THIS ILLEGAL OPERATION OF CLEARLY
DENYING THE PLAINTIFF HIS CIVIL RIGHTS WAS CONTRIVED USING A
CORRUPT LEGAL SYSTEM ALREADY IN PLACE THAT MONETARILY DAMAGED
HIM WITH AN OBVIOUS PATTERN AND PURPOSE. THERE WAS ONLY ONE
RATIONAL EXPLANATION FOR WHY SO MANY JUDGES HAD GIVEN SO MANY
BLATANTLY FALSE RULINGS IN THE SAME DISTRICT. THE JUDICIAL

ACCOMPLICES WERE ABSOLUTELY, POSITIVELY, BY BEYOND REASONABLE

31
Case 2:20-cv-00078-JDL Document 1. Filed 03/04/20 Page 32 of 125 PagelD #: 32

DOUBT EVIDENCE, PART OF THE SECONDARY ENTERPRISE FORMED IN THIS
MATTER BY HCSO AND THE CHIEF JUDGE'S OFFICE WITHIN THE 137
JUDICIAL CIRCUIT, WITH THE SOLE PURPOSE OF DEFRAUDING AND
DEPRIVING THE PLAINTIFF OUT OF ANY COURT AWARDED MONEY!

Judicial immunity is overcome in only two sets of circumstances:
1) A judge is not immune from tiability for non-judicial
actions, i.e., actions not taken in a Jjudge’s judicial capacity,

‘(but actions taken while off the clock that violate civil rights

 

as a member of an enterprise), and 2) a judge is not immune for

 

actions, though judicial in nature, taken in complete absence of

all jurisdiction as a judge (actions taken while on the clock

 

that violate civil rights as a member of an enterprise).

 

Mireles v. Waco, 502 U.S. 9 (1991), 112, S. Ct. 286, 116 L. Ed.
2d. 9, 60 USLW 3304 & 3307.

Any participation in furthering RICO predicate acts to_be
committed by an enterprise, either while off or on the clock, is
racketeering under the RICO Act. And it is unconstitutional for
anyone who damages a citizen by participating in racketeering
activities, to be allowed immunity from having to pay for

damages that they helped cause. This would mean that in

 

America, some corrupted public servants are considered a higher
class of human being by their government while working on the
clock and are therefore allowed a license to defraud the lower

classes. This fallacy is seen as creative art imitating a

32
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 33 0f125 PagelD #: 33

Hollywood pipedream from those who authored the fiction series
stories James Bond, where the main character had a license to

kill given to him by his government because he was considered a
higher class of human being while working as a government spy.
Unconstitutional malarkey! And the official response as to why
judges have immunity (not including the RICO Act and Section §
1983 federal statute violations) from suit for deliberately
defrauding citizens in court, is the oxymoron reason that judges
would be too restricted to make unbiased and correct rulings.
Sheer fraud! The correct answer is: Judges would have to be
impartial and unbiased on the job no matter what their personal
motives really were at work, if they knew they would be
personally sued for damages for making even one deliberate
mistake. And any frivolous lawsuits against a judge would be
dismissed on motions to dismiss and affirmed on appeal.

Replace state judges with computers that are programed with
state and federal statutes and common laws, programed by
magistrates, and every state court ruling given, no matter which
court a party is in, will be consistently fair and correct
because the rulings will be based only on relevant laws and
actionable claims, not on biased and arrogant tyrants in

positions of power. And together all state governments will

 

save billions of dollars on both trial and appellate court

 

judicial salaries.

 

33
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 34 of 125 PagelD #: 34

In all of the Plaintiff’s many court cases, the seemingly inept
presiding judges did not perform their duties as required as
judges when they applied irrelevant case laws and inapplicable
statutes when making their rulings, even when a few of them who
had smiled at the Plaintiff just before making one last false
ruling, were given the ultimatum by the Plaintiff of either not
to do sco, or be sued under the Civil RICO Act! No judge acting
on his own would have dared erred by dismissing a murder case
(12-CP-1669) with prejudice and cost an unknown party
(Plaintiff) a million dollars, unless he or she was told to do
so by their superior and knew for sure they would not be
penalized for any illegal acts committed because their gang was
untouchable! This deliberate failure of all the judicial
accomplices not performing their judicial functions correctly as
judges, but successfully as functioning members of an extremely
large and well organized enterprise on_a_ mission to implemented
the same pattern of racketeering activities used to defraud the
same party for the same purpose of sustaining the same types of
damages in ten (10) court cases, allows them to be sued by this
same party for monetary compensation as active participants

under the Civil RICO Act!

 

If a judge (government employee in an action of law) is in
violation of Title 18, Chapter 96, Codes § 1961-1968) while

sitting on the bench in the course of his official capacity, he

34
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 350f125 PagelD #: 35

or she along with any non-government co-conspirators who aided
and abetted, are also in violation of Title 42, Chapter 21,

Section 1983, but the reverse is not true.

In Determining Whether a Judge is Shielded from Liability under
§ 1983 by Absolute Immunity:

The approach looks to the nature (purpose) of the function
performed, not the identity of the actor (judge) who performed
it. Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993). And also
stated in this case: Certain immunities were so well
established when § 1983 was enacted that this Court presumes
that Congress would have specifically so provided had it wished
to abolish them. Most public officials are entitled only to
qualified immunity (discretionary actions performed within their
official capacity, unless their actions violated "clearly
established" federal law or constitutional rights). However,
sometimes their actions fit within a common-law tradition of
absolute immunity. Whether they do is determined by the nature
of the function performed, not the identity of the actor who
performed it.

A state court judge does not have absolute immunity from a
damages’ suit under § 1983 for his decisions to demote and
dismiss a court employee. Forrester v. White, 484 U.S. 223-230

(1988). Accordingly, the Court has applied a "functional"

35
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 36 0f125 PagelD #: 36

approach under which the nature of the functions entrusted to
particular officials is examined in order to evaluate the effect
that exposure to particular forms of liability would likely have
on the appropriate exercise of those functions. Even with
respect to constitutional immunities granted for certain
functions of Congress and the President, the Court has been
careful not to extend the scope of protection further than its
purposes require. Pp. 484 U. S. 223-225, Truly judicial acts,
however, must be distinguished from the administrative,
legislative, or executive functions that judges may occasionally
be assigned by law to perform. It is the nature of the function

performed -- adjudication (a formal judgment made only on the

 

merits of a disputed matter) -- rather than the identity of the
actor. Page 484 U. 8S. 220. And 792 F. 2d 647, reversed and
remanded. O'CONNOR, J., delivered the opinion of the Court, in
which REHNQUIST, C.J., and BRENNAN, WHITE, MARSHALL, STEVENS,
and SCALIA, JJ., joined, and in all but Part II of which
BLACKMUN, J., joined.

When a judge participates in a non-judicial type capacity under
either Code § 1983 or Codes § 1962(b or c) while sitting on the
bench in their official capacities, they are liable for actual
damages that they cause, but under the RICO Act, the damage

amounts are triple remedial.

36
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 37 0f 125 PagelD #: 37

Section 2. The CNA, FLMTIC, AI, CI, FMCNA and ACTS company
owners (Section § (1962(a}), their managers (Section § (1962 (b))
and their employees and agents (facilitators under Section §
(1962(c)) (third enterprise), who benefited their companies from
the ongoing RICO predicate acts committed on the Plaintiff or
Plaintiffs under either Title 18, Chapter 96, Sections 1962(a, b
or cc), when they illegally either protected their companies,
their affiliates, their insured lawyers, the law firms of their
insured lawyers, their insured lawyer’s professional
associations or corporations, from having to pay a court imposed
monetary debt payable to the Plaintiff or Plaintiffs, made their
companies vicariously liable under the Respondeat Superior
Doctrine, in conjunction with Section 1962(a, b or c) violations
for the Plaintiff's or Plaintiffs’ damages. All of the third
enterprise Defendants cited in this Section are as guilty as the
principles (employees or agents) who committed the RICO
predicate acts under (Title 18, Chapter 96, Section 1962 (c)})}
when they 1) monetarily damaging the Plaintiffs’ business and/or
property interests by soliciting the court or-courts to launder
money owed to the Plaintiffs under Titie 18, Chapter 95, Section
1956 and 2) covered up the prior racketeering activities of
either the primary, secondary or their own third | enterprise

under (Title 18, U.S. Code § 3).

 

37
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 380f125 PagelD #: 38

Under the Pinkerton Liability Doctrine used in Title 18, Chapter
96, Section 1962(d), the third enterprise Defendants cited in

this Section (no distinction requirement under RICO between an

 

owner and a company, Petro-Tech, Inc., 824 F. 2d at 1361), were

 

principals in the wrong committed on the Plaintiffs just by

having consciously shared in the RICO plan, whether or not they

 

directly participated in any of the RICO predicate acts

 

committed. Supreme Court of the United States in Pinkerton v.
United States, 328 U.S. 640, 66 S. Ct. 1180, 90 L. Ed. 1489
(1946). This also means that 1) when RICO predicate acts are
committed in furtherance of a conspiracy under Title 18, Chapter

96, Section § 1962(d), anyone within an enterprise who

 

consciously shared in the RICO plan is liable for damages equal

 

to the principal, or principals, who committed the damages and

 

can be held liable themselves for damages under Title 18,

 

Chapter 96, Section § 1962(a, b or c), depending on what their

 

positions were within each enterprise that they participated

with.

 

More importantly, 2) when a company or company owner benefits

 

(mot necessarily by money) from any one of their employees
having committed a RICO predicate act under Title 18, Chapter
96, Section 1962(c), the company itself can be sued for
vicariously liable under the Respondeat Superior Doctrine in

conjunction with a Section 1962(a, b or c) violation, if the

38
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 39 0f125 PagelD #: 39

employee was working within the scope of their employment, even
if the employee acted with an improper purpose and ultimately
cheated the company, and/or one of the owners and the third
person. Harrison v. Dean Witter Reynolds, Inc., 715 F. Supp.

1425 (N.D. Ill. 1989).

The racketeering activities under Title 18, Chapter 96, Section
1961{1) that were directly implemented and/or assisted in (even
by turning a blind eye to) under Title 18, U.S. Code § 3, by the
third enterprise Defendants in this matter are applicable to at
least numbers 4, 5 and 6 of the following: 1) murder (Title 18,
Section § 1959), just FLMIC, CNA and Al; 2) extortion (Title 18,
Section § 880), just FLMIC, CNA and AI; 3) extortionate credit
transactions (Title 18, Sections § 891+894}, just FLMIC, CNA and
AI; 4) influencing the operations of an employee benefit plan
(Title 18, Section § 1954); 5) money laundering under (Title 18,
Section § 1956), first committed in this matter by Robert Foster
when he illegally dismissed a lis pendens knowing that the
$65,000 less than fair market value proceed of $165,000, from
the sale of the murdered decedent’s home was going to her
murderers who forged her signature on the sales contract before
her death and 6) wire and/or mail fraud used to implement honest
services fraud under Title 18, Sections § 1341, 1343 & 1346 for

the purposes of A) monetarily damaging the Plaintiffs’ business

39
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 40 of 125 PagelD #: 40

and/or property interests by soliciting the court to launder
money owed to the Plaintiffs under Title 18, Chapter 95, Section
1956, B) covering up the prior racketeering activities of any
and all of the three (3) local enterprises. And most definitely
for C) benefiting from the RICO predicate acts committed by not
having to pay a penny as a monetary award to the Plaintiff ox
Plaintiffs when they were required by law to act appropriately

during the following court cases:

(1) Florida Lawyers Mutual Insurance Company (FLMIC), in cases
14-CA-12257, 2D18-694, 17-CA-4051, 2D18-1889, and 2D19-1384,
from 2014 to present, for injury to a property interest in the
amount of $§1,060,000.; (2) CNA Insurance Company (CNA), in cases
14-CA-10278, where the RICO plan caused case 8-17-CV-219-7-36MAP
to be illegally dismissed, 16-CA-4693, 2D17-2243, Florida SC18-
590, U.S. SC17~9268, 17-CA-4051 and 2D19-1384, from 2014 to
present, for injury to a property interest in the amount of
$1,060,000.; (3) Chart Industries, Inc. (CI), in cases 17-CC-
403, 28-CA-1537 and 2D18-4761 (acting as their own insurance
company), from 2017 to present, for injury to a business
interest in the amount of $15,000.; (4) Axis Insurance (AI), in
case 17-CA-4051 and 2019-1384, from 2017 to present, for injury
to a property interest in the amount of $1,060,000.; (5) Free

Methodist Church of North America (FMCNA), in case 17-CA-6219,

40
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 41 of 125 PagelD #: 41

acting as their own insurance company, starting on 12-06-18,
liable from 2-4-17 to present, for injury to Mr. Schneider for
stolen property in the amount of $720. And FMCNA, also liable

From 2-4-17 to 6-17-21 to Ms. Kimball, when she would have been

 

released from TN-24's, or another residential aftercare program.
Ms. Kimball was wrongly expelled from her aftercare program by
TN-24 on 2-4-17, a sister company, sponsored, funded and
technically owned by FMCNA. Consequently, FMCNA currently owes
Ms. Kimball for her time spent in prison for the remainder of
her 18 month prison sentence, starting around 3-02-17 and ending
around 1-01-18, because FMCNA was responsible for TN-24 having
violated Ms. Kimball’s community control (house arrest) that was
to end on 6-16-17, And FMCNA also owes Ms. Kimball for 123 days
in jail, from 10-12-18 to 10-28-18 (Hillsborough County), from
5-7-19 to 7-22-19 (Hillsborough County), from 9-13-19 to 10-10-
‘19 (Pinellas County) and from 11-24-19 to 11-26-19 (Hillsborough
County). At a $300 per day imprisonment rate. Around $117,900
total damage amount is currently owed to Ms. Kimball by FMCNA.
Florida Department of Corrections (DOC) had instructed TN-24, as
part of Ms. Kimball’s judgment and sentence, to protect her 24/7
from any further injury from vagrants or law enforcement until
both her community care and aftercare had finished on

respectively 6-16-17 and 6-16-21. Ms. Kimball had been a good

 

girl and done everything required to accommodate this protection

4l
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 42 0f125 PagelD #: 42

from TN-24! Since Ms. Kimball’s 1) community control, 2)
aftercare and 3) court ordered judgment and sentence were
wrongly and abruptly terminated by TN-24, a deliberate breach of
fiduciary duty to Ms. Kimball in order to injure her with

malice, FMCNA, as the owner of TN-24, was and is, liable to Ms.

 

Kimball for any future incarceration from 2-4-17 until 6-17-21.
{6) Agency for Community Treatment Services (ACTS), in case L7-
CA-6219, acting as their own insurance company, starting on 11-
20-18, is liable from 10-12-15 to present, for stolen apartment
furnishings (property) at 13145 20° st. N., Apt. 209, Tampa, FL
33612, owned by Mr. Schneider, in the current amount of $6,000;
and to Ms. Kimball in the current amount of $1,824 for stolen
SSI money. And for $300 per day for every day Ms. Kimball was
falsely imprisoned with an illegal Hillsborough County Detention
Center hold on her (false imprisonment), from 10-12-15 up until
5-31-16, which is approximately $66,600 for about 7.4 months.
And ACTS also owes Ms. Kimball for 6 months incarceration in an
inappropriate jail diversion program (abuse of process) from 6-
29-16 to 1-29-17. So the approximate amount of $54,000 for 6
months incarceration added to the bill is approximately $122,424
for a total @ $300 per day, for about 13.4 months, plus the

$1,824, excluding damages for emotional distress.

42
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 43 0f125 PagelD#: 43

Together, all six (6) Defendants cited in Section 2 (third

 

enterprise) knowingly and deliberately filed false pleadings
and/or joinders before each court hearing, either themselves or
through their insured clients, employees or agents, that
provided the government function for the state judicial
enterprise accomplices to have defrauded the Plaintiffs and
decedent out of their state and federal substantive due process

rights (civil rights), when they violated 1) (Title 18, Chapter

 

 

63, U.S. Codes § 1341, 1343 & 1346), 2} (Title 18, Chapter 96,
Codes § 1961-1968), 3) (Title 42, Chapter 21, Section 1983), 4)

(Title 18, Chapter 13, U.S. Codes § 241 & 242), 5) (Fraud on the

 

Court), 6) (Title 18, U.S. Code § 3) and 7) (Respondeat Superior

 

Doctrine). Triple remedial damage amounts and attorney’s fees
with a lodestar multiplier are demanded, but under Section §
1983, regular damages along with punitive amounts and attorney’s
fees.could also be asked for instead. Together the activities
of the third enterprise Defendants in Section 2 were not passive
to the racketeering scheme after having knowledge of the current
and ongoing plan by Florida judges to defraud the Plaintiffs in
their property and/or business interests when they committed the
following: 1) covered up the prior racketeering activities
committed on the Plaintiffs and decedent, 2) permitted their
employees or agents to participate in assisting the local judges

and/or other accomplices under (Title 18, Chapter 96, Section

43
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 440f125 PagelD#: 44

1962(d & c)) in clearly soliciting the judges to denying honest
services (abuse of discretion) for their benefit, when they
intended to, and submitted, mail and/or wire fraud solicitations
‘for the judges to rule favorably on, illegally injuring the
Plaintiffs’ cases, violations under (Title 18, Chapter 63, U.S.
Codes § 1341, 1343 & 1346) (no distinction requirement under RICO
between an owner and a company, Petro-Tech, Inec., 824 F. 2d at
1361). And 3) had their managers {1962(b}) permit the RICO

predicate acts committed, violations under (Title 18, Chapter

 

96, Section 1962(b)), by having created subsidiary insured/agent

 

positions (just CNA, FLMIC & AI) to carry out the racketeering
activity under Section § 1962(c). District 1199P Health &
Welfare Plan v. Janssen, .P, No. 06-CV-3044, 2008 WL 5413105,
at *15 (D.N.J. Dec. 23, 2008).

The Defendants, employees, insured agents, agents and
accomplices are: 1) Florida Lawyers Mutual Insurance Company in
cases 14-CA-12257, 2D18-694, 17-CA-4051, 2D18-1889, and 2D19-
1384, implemented by agent Lee Pearlman the insured, in cases
14-CA-12257, 17-CA-4051 and 2D1i9-1384, with judicial accomplices
William Levens in case 14-CA-12257, Mark Wolfe in case 14-CA-
12257, Robert Nielsen in case 14-CA-12257, Elizabeth Rice in
case 17-CA-4051, Patricia Kelly in case 2D18-694, Matthew Lucas
in case 2D18-694, Samuel Salario in case 2D18-694, respondeat

superior Edward LaRose to 2DCA judges in cases 2D18-694 and

44
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 450f125 PagelD#: 45

2D18-1889, Morris Silberman in case 2D18-1889, Robert Morris in
case 2D18-1889 and John Badalamenti in case 2D18-1889; 2) CNA
Insurance Company in cases 14-CA-12257 (on 9-5-17) wire fraud
without damages, 14-CA-10278, 16-CA-4693, 2D17-2243, Florida
SC18-590, U.S. SC17-9268, 17-CA-4051 and 2D19-1384, implemented
by employees Robin Black in case 2D17-2243 and Bowen Brown in
cases 17-CA-4051 and SC18-590 and for CNA hiring Eccleston and
Wolf, a Washington D.C. law firm that intelligently filed a
waver in response to case U.S. SC17-9268 knowing that no U.S8.
Supreme Court judge, handpicked by the crookest crooks in the
American government, would agree to hear a multi-level
government corruption case against their own. And for CNA also
hiring the law firm Grower, Ketcham, Eide, Telan & Meltz, P.A.,
in case 2D19-1384, the insured’s friend, agent Thomas Rydberg,
in cases 14-CA-10278 and 16-CA-4693, with judicial accomplices
Bernard Silver in case 14-CA-10278, Charlene Honeywell who
helped CNA Insurance Company from case 14-CA-10278, in case 8-
17-CV-219-7-36MAP, Paul Huey in cases 16-CA-4693 and 14-CA-
10278, Elizabeth Rice in case 17-CA-4051, Morris Silberman in
case 2D17-2243, Daniel Sleet in case 2D17-2243, Matthew Lucas in
case 2D17-2243, Clarence Thomas in case U.S. SC17-9268 and
Florida Department of State and Legislative Affairs in case
$C18-590; 3) Chart Industries, Inc. in cases 17-CC-403, 18-CA-

1537 and 2D18-4761 (implemented by agents Janice Pickett in case

45
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 46 of 125 PagelD #: 46

17-CC-403, Michael D'Lugo in cases 18-CA-1537 and 2bD18-4761,
Wicker, Smith, O'Hara, McCoy & Ford, P.A. in cases 17-CC-403,
18-CA-1537 and 2D18-4761, with judicial accomplices Joelle Ober
in case 17-CC-403, Chet Tharpe in case 18-CA-1537, Craig
Villanti in case 2D18-4761, Daniel Sleet in case 2D18-4761,
Anthony Black in case 218-4761 and respondeat superior Edward
TaRose in case 2D18-4761; 4} Axis Insurance in cases 14-CA-12257
fon 9-11-17 and 9-6-17) wire fraud without damages, 17-CA-4051
and 2D19-1384, implemented by agents Spector Gadon & Rosen,
P.C., Michael McGirney and Thomas Rydberg the insured, with
judicial accomplices, Elizabeth Rice in case 17-CA-4051 and
Nelly Khouzam the new chief judge of the 2DCA as of mid. 2019
and respondeat superior to her cooperative three judge panel of
jackals, Robert Morris in case 2D19-1384, Edward LaRose in case
2D19-1384 and Stevan Northcutt in case 2D19-1384 and 5) Free
Methodist Church or North America in case 17-CA-6219,
implemented by agents Butler, Weihmuller, Katz and Craig LLP,
William Linero Jr. and Abraham Shakfeh, with judicial accomplice
Elizabeth Rice and 6) Agency for Community Treatment Services in
case 17-CA-6219, implemented by agents Boyd, Richards, Parker
and Colonnelli P.L., Joseph Riopelle and Jessica. Welsh, with
Judicial Accomplice Elizabeth Rice. Including the following
managing co-conspirators: Manuel Menendez 2012 to 2015, Ronald

Ficarrotta 2015 to present, Ricky Polston from 2012 to 2014,

46
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 47 0f.125 PagelD #: 47

Jorge Labarga from 2014 to 2018, Charles Canady from 2018 to
present, Rick Scott from 2012 to 2019, Pamela Bondi from 2012 to
2019, Ashley Moody from 2019 to present and Ron DeSantis from

2019 to present. EVIDENCE OF OVER EIGHTY (80} WIRE AND MAIL

 

FRAUDS UNDER TITLE 18, CHAPTER 63, U.S. CODES § 1341, 1343 &
1346 COMMITTED BY THIRD ENTERPRISE DEFENDANTS AND THEIR JUDICIAL
ACCOMPLICES DURING RACKETEERING SCHEMES AGAINST THE PLAINTIFFS
RESULTING IN INJURIES TO THEIR PROPERTY AND BUSINESS INTERESTS,

ARE IN THE APPENDICES AND CASE FILES.

 

Further Analysis of the Ultimate Facts and Applicable Laws
Supporting the Counts of Section 2:

Racketeering Activity—Issues Relating to Mail and Wire Fraud
(Mail fraud {18 U.S.C.A. § 1341) and Wire fraud (18 U.S.C.A. 5
1343)) are included as racketeering activities and are alleged
as predicate acts in a “high percentage” of civil RICO claims.
Kiehr v. A.OQ. Smith Corp., 521 U.S. 179, 190 (19973. Criminal
mail fraud involves (1) a scheme based on intent to defraud; and
(2) the use of the mails to further that scheme. In re Sumitomo
Copper Litig., 995 F. Supp. 451, 455 (S.D.N.Y. 1998). A scheme
to defraud encompasses “acts of artifice or deceit which are
intended to deprive an owner of his property or money.” Vicom,
Ine. v. Harbridge Merch. Servs., Inc., No. 92-CV-2808, 1993 WL

8340 (NLD. Ill. Jan. 8, 1993), judgment aff'd, 20 F. 3d 771 (7th

47
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 48 0f 125 PagelD#: 48

Cir. 1994). The elements of mail or wire fraud have been
identified as:

(1) A plan or scheme to defraud;

{2} Intent to defraud;

(3) Reasonable foreseeability that the mail or wires will be
used; and

(4) Actual use of the mail or wires to further the scheme. See
Wisdom v. First Midwest Bank, of Poplar Bluff, 167 F. 3d 402
(8th Cir. 1999). See also In re Sumitomo Copper Litig., 995 F.
Supp. 451, 455 (S.D.N.Y¥. 1998) (noting that elements of mail
fraud are more broadly defined than elements of common law
fraud).

The six (6) Defendants cited in Section 2 are liable for damages
owed to the Plaintiff or Plaintiffs under the Civil RICO Act
because they benefited while committing RICO predicate acts
during court cases that they were party to when they either 1)
received fees paid into them by their clients (accomplices)
during litigation, and/or 2) felt satisfaction in having
benefited their insured by defrauding either of the Plaintiffs.
This is the corrupt gang mentality which immediately manifests
in a weak and spineless person’s mind as soon as he or she
becomes part of a large, secret and powerful enterprise that can
injure a lower class person at will like they were nothing but

an insignificant ant. Worms! And 3) benefited their companies

A8
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 49 0f 125 PagelD #: 49

in not having had to pay a penny of the money owed to either of
the Plaintiffs. The Fifth Circuit has found no barrier to
vicarious liability under § 1962(a) or (b), when the principal

(owner or company) has derived some benefit (profit or acquired

 

right or privilege) from their agent’s wrongful acts. Crowe v.
Henry, 43 F. 3d 198, 206 (5th Cir. 1995). The privilege of not
having. had to pay either of the Plaintiffs a penny in award
money was the most valued benefit. A subsequent district court
decision sought to reconcile the two decisions by construing
Schwartz as a narrow holding limited to cases in which the
corporation was unaware of its employees’ misconduct, as opposed
to Liquid Air, in which the corporation stood by silently and
benefited from the wrongdoing. Harrison v. Dean Witter
Reynolds, Inc., 695 F. Supp. 959, 962 (N.D. Ili. 1988); see also
Dynabest Inc. v. Yao, 760 PF. Supp. 704, 7li~712 ({(N.D. Ill. 1991)
(allowing Section § 1962(a and b) claims against employer based
on vicarious liability where the employer benefited from the
RICO violation) .

The Ninth Circuit has adopted the reasoning of Petro-Tech and
Liquid Air, holding that liability may arise under § 1962(a)
under respondeat superior principles “when the individual
(owner) or entity (company) is benefited by its employee or
agent’s RICO violations.” Brady v. Dairy Fresh Products Co.,

974 F. 2d 1149, 1155 (9th Cir. 1992). The Eleventh Circuit has

49
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 500f125 PagelD #: 50

held that respondeat superior liability may be imposed under §
1962 (b), but only on those enterprises that derive some benefit
from the RICO violation. Quick v. Peopies Bank of Cullman
Cnty., 993 F. 2d 793, 797 (lith Cir. 1993). The Third Circuit
held that an enterprise (company) may be held vicariously liable
for a violation of Section § 1962(a}) because that subsection of
RICO does not require a distinction between the person (owner)

and the enterprise (company). Petro-Tech, Inc., 824 F. 2d at

 

1361. The Fifth Circuit has found no barrier to vicarious
liability under § 1962{(a or b) when the person (owner) or entity
(company} has derived some benefit from the agent’s wrongful
acts. Crowe v. Henry, 43 F. 3d 2198, 206 (Sth Cir. 1995).
DeFalco v. Bernas, 244 F. 3d 286, 307, 309 (2d Cir. 2001) (town
could be an enterprise); United States v. Warner, 498 F. 3d 666,
695-96 (7th Cir. 2007) (recognizing that a state could be
considered a RICO enterprise, if only because the state is often
a victim of RICO schemes); United States v. Freeman, 6 F. 3d
586, 596-97 {9th Cir. 1993). Unfortunately, all of the states

in America have Judicial enterprises in operation.

Employers Permit Their Lawyers to Mislead as a Form of Defense:
In criminal law, lawyers who represent. the guilty, and who are
not witnesses to the crimes committed, have to believe the facts

presented to them by their clients, even if they believe they

50
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 510f125 PagelD#: 51

may have been lied to. Consequently, criminai lawyers
deliberately misrepresent to jurors what they should believe as
relevant in establishing a reasonable doubt defense. This is
acceptable lawyer conduct when no one really knows what happened
but the client. On the other hand, when a lawyer deliberately
and blatantly lies about what applicable laws a judge should use
in deciding a case, the lawyer has intentionally attempted to
commit a fraud on the court with the judge’s help. It takes at
least two (2) officers of the court, a lawyer and a judge, to

commit a clear and blatant fraud on the court in which even the

 

judge knows he or she has participated in honest services fraud
(abuse of discretion). At this point, the lawyer would be in
violation of both the bar rules under the attorney code of
conduct and the federal mail and/or wire fraud statutes, even if
no injury occurred. When a judge as part of an enterprise
electronically files a clearly false order with the clerk of the
court used as a means to officially and immediately defraud a
party or parties, they have also commit wire fraud.

When a fraud on the court has been committed by both an attorney
and a judge resulting in injury, both the wrongdoers are in
violation of Title 42, Chapter 21, Section 1983, And if two (2)
RICO predicate acts were committed by the judge or judges as
members of the state judicial enterprise, all participants are

in violation under the RICO Act.

51
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 520f125 PagelD #: 52

Finally, lawyers are absolutely permitted all year round by

 

their employers to provide judges with their desired legal or

illegal pleadings to rule favorably on for the employers’

 

benefit. Any greedy employer could care less if they benefited

from racketeering, as long as the wrong committed by their

 

company was seemingly passed off to the judge when he or she

 

signed the faise final order! Right? Wrong! Imputation and

 

subsequently acquiescing in by not implementing the appropriate
corrective measures after having wrongly benefited by the fraud,

keeps all wrong doers on the hook for damages.

To Prevail on a Claim under Respondeat Superior:

The plaintiff must establish “both that (1) an employer-employee
relationship existed and (2) the alleged tortious conduct fell
within the scope of employment.” Doe v. Medeiros, 266 F. Supp.
3d 479, 484 (D. Mass. 2017) (citing Dias, 780 N. E. 2d at 450-
51). An employer’s liability via respondeat superior “arises

simply by the operation of law and is only derivative of the

 

wrongful act of the employee.” Merrimack Coll. v. KPMG LLP, 480
Mass. 614, 108 N. BF. 3d 430, 438 (2018) (quoting Elias v. Unisys
Corp., 410 Mass. 479, 573 N.E.2d 946, 948 (1991)). An employer
itself need not act wrongfully to be held liable for the tort of

an employee committed within the scope of employment. See id.

52
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 530f125 PagelD #: 53

bbe v. Concorde Investment Services, LLC, 392 F. Supp. 3d 228

(2019).
Imputation:

The law of agency establishes a set of rules for determining
when, in relation to third parties, an agent's conduct or
knowledge should be imputed to his or her principal. See
Restatement (Third) of Agency §§ 2.01 - 2.04, 5.03 (2006}. For
example, in transactions with third parties, an agent's conduct

wiil be imputed to the principal, if the agent acted with actual

 

or apparent authority (attorney/client relationship), or if the
principal ratified the agent's conduct. See Fergus v. Ross, 477
Mass. 563, 566-568, 79° N. EB. 3d 421 (2017). See also
Restatement (Third) of Agency, supra at §§ 2.01 - 2.03, 4.02.
In the realm of torts, the tortious conduct committed by an
agent in the scope of his or her agency will be imputed to the
principal under a theory of respondeat superior. See Lev v.

Beverly Enters.-Mass., Inc., 457 Mass. 234, 238, 929 N. E. 2d

303 (2010). See also Restatement (Third) of Agency, supra at §
2.04, Knowledge that an agent acquires in the scope of his or
her empioyment can also be imputed to the principal. see

Sunrise Props., Inc. v. Bacon, Wilson, Ratner, Cohen, Salvage,
Fialky & Fitzgerald, P.C., 425 Mass. 63, 66-67, 679 N. E. 2d 540

(1997). See also Restatement (Third) of Agency, supra at §

53
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 540f125 PagelD #: 54

5.03. Merrimack Coll. v. KPMG LLP, 480 Mass. 614, 108 N. E. 3d

430, 438 (2018)

The result of imputation is that the principal bears the legal
consequences of the agent's conduct. Thus, if an agent with
actual or apparent authority enters into a contract with a third
party, the principal will be bound by that contract. See, e.g.,
Linkage Corp. v. Trustees of Boston Univ., 425 Mass. 1, 4, 17,
679 N. E. 2d 191, cert. denied, 522 U.S. 1015, 118 S. Ct. 599,
139 L. Ed. 2d 488 (1997) (university bound by agreement signed
by vice-president where vice-president had apparent authority).
And if an agent negligently injures a third party while acting
within the scope of the agency, the principal (employer) will be
held vicariously liable for that negligence. See, e.g., Dias v.
Brigham Med. Assocs., Inc., 438 Mass. 317, 323, 780 N. EL 2da 447
(2002) (corporation could be held vicariously liable for alleged
medical malpractice of its physician-employee). Merrimack Coll.

v. KPMG LLP, 480 Mass. 614, 108 N. BE. 3d 430, 438 (2018)

Imputation serves various functions. It creates incentives for

 

principals to choose their agents wisely. See Restatement

 

(Third) of Agency, supra at § 5.03 comment b, at 360. It also

encourages principals to supervise their agents and to share

 

information with them. Id. The ultimate purpose behind these

rules of imputation, however, is to fairly allocate risks

54
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20. Page 55 0f 125 PagelD #: 55

between principals and innocent third parties. As we explained
in Kansaiiis Fin. Ltd. v. Fern, 421 Mass. 659, 664-665, 659 N.

BE. 2d 731 (41996).
Kansallis:

"Standing behind [the] diverse concepts of vicarious liability

is a principle that helps to rationalize them. This is the
principle that as between two innocent parties -- the principal-
master and the third party -- the principal-master who for his

own purposes, places another in a position to do harm to a third
party should bear the loss. A principal who requires an agent
to transact his business, and can only get that business done if
third parties deal with the agent as if with the principal,
cannot complain if the innocent third party suffers loss by
reason of the agent's act. Similarly, the master who must put
an instrument into his servant's hands in order to get his
business done ... must also bear the loss, if the servant causes
harm to a stranger in the use of that instrument as the business
is transacted." (Citations omitted.) Merrimack Coll. v. KPMG

LLP, 480 Mass. 614, 108 N. EB. 3d 430, 438 (2018),

Vicarious Liability under the Respondeat Superior Doctrine:
A wrongdoing is never really within the scope of an employee's —
employment: If a wrongdoing were, then the employer's liability

55
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 560f125 PagelD #: 56

would be direct, not vicarious. See Restatement (Second) of
Agency, § 212 Comment a; cf. Pomer v. Deere Co., 875 F. 2d 1262,
1266 (7th Cir. 1989). In determining whether an employer is
liable for the wrongdoing of an employee, the analysis becomes
one of degree: Just how related must the wrongdoing be to the
nature of the employee's work before the wrongdoing itself falls
within the scope of the employment?

The general rule is that an employee acts within the scope of
his employment for respondeat superior purposes when his conduct
"dap . oo. . is of the kind he is employed to perform; (b)

eccurs substantially within the authorized time and space
limits; [and] (ec) . . . is actuated, at least in part, by a
purpose to serve the master. . . ." Restatement (Second) of
Agency, § 228; Prosser on Torts, supra, § 70 at 502.

§ 229 of the Restatement provides that an act is of the kind an
employee was hired to perform, if the act is similar to those he
was authorized (permitted within the scope of employment) to do

and inter alia (out of many other acts), if the employer "has

 

reason to expect that such an act will be done." Restatement

 

(Second) of Agency, § 229(f); see Rosenthal Co. v. Commodity
Futures Trading Commission, 802 F. 2d at 968-69, Thus, an act
may be within the scope of employment even if it was
specifically prohibited by the employer. Restatement (Second)

of Agency, § 230 ("An act, although forbidden, or done in a

56
Case 2:20-cv-00078-JDL Document 1. Filed 03/04/20 Page 57 0f 125 PagelD #: 57

forbidden manner, may be within the scope of employment."); see
Marbury Management, Inc. v. Kohn, 629 F. 2d 705, 716 (2d Cir.
1980). Harrison v. Dean Witter Reynolds, fInc., 695 F. Supp.
959, 962 (N. D. Til. 1988).

Under settled principles (agreement in principle) of respondeat
superior, an employee who does what he is authorized (permitted
within the scope of employment) to do, binds his employer even
if the employee acts with an improper purpose and ultimately
cheats both his employer and the third person. Restatement
(Second) of Agency § 165, Comment e; id. at § 257, Comments a,
d; see Congregation of the Passion, Holy Cross v. Kidder Peabody
Co., Inc., 800 F. 2a 177, 184 (7th Cir. 1986). Harrison v. Dean

Witter Reynolds, Inc., 695 F. Supp. 959, 962.

Subsequently Acquiesced in by an Employer after an Injury has
Occurred:

A lawyer (officer of the court) is in the purview of his
authority to provide the government function of submitting
knowingly false pleadings that the court wants and needs to
illegally rule on in furtherance of their employer’s interests.
Even if the employee’s acts result in racketeering and are not
immediately foreseeable to the employer, they will be after the
fraud has been committed and an injury has resulted. The

employer will receive the blatantly false final order by

57
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 580f125 PagelD #: 58

imputation, but in turning a blind eye to the injury caused by
their employee’s fraud, they have permitted the fraud to stand.
This wrongful conduct by an employer after the fact makes them
guilty under vicarious liability for injuries sustained as if
they had permitted the fraud beforehand.

AR fraud permitted to stand by an employer after it has knowingly
benefited by the fraud, is just as much wrong as an employer
permitting a fraud to be committed by an employee before being
benefited.

Consequently, all third enterprise employees’ fraudulent actions

were subsequently acquiesced in by their employers (Defendants)

 

making them liable for their employees’ wrongful acts. Quick v.
Peoples Bank of Cullman Cnty., 993 F. 2d 793, 797 (11th Cir,
1993).

Under general agency rules, a corporation (principal) will be
vicariously responsible for the wrongful acts of its employees
or agents when the acts are: (1) related to, and committed
within, the course of employment; (2) committed in furtherance
[of the business] of the corporation; and (3) authorized either

before, or subsequently acquiesced in after, an injury by the

 

corporation. Id. at 1306, citing 10 W. Flectcher, Cyclopedia of
the Law of Private Corporations § 4942, at 664 (1986).
In Quick v. Peoples Bank of Cullman Cnty., 993 F. 2d 793, 797

(lilth Cir. 1993), these three elements bring us to the Bank's

58
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 590f125 PagelD#: 59

second argument on appeal. The Bank argues that even if
respondeat superior is applicable, Buckelew was not acting
within the scope of his employment, but instead was acting for
personal motives contrary to the Bank's interest; therefore, the
Bank is not subject to liability. This argument amounts to a
challenge to the sufficiency of the evidence supporting the
jury's verdict regarding vicarious liability. When reviewing
‘such a chaiienge, "[{t]he question is whether or not reasonable
jurors could have concluded as this jury did based upon the
evidence presented." Griffin v. Swim-Tech Corp., 722 F. 2d 677,
679 n. 1 (llth Cir. 1984). We conclude that the jury's findings
here meet this standard. The Quicks presented evidence that
Buckelew's activities were incident to his assigned duties and
took place at the Bank during business hours. This evidence

establishes the first element — that Buckelew's activities were

 

related to and committed within the course of his employment.

 

As to the second element, Buckelew had been assigned the
function of making loans, and his activities did further that
aspect of the Bank's business. To counter this assertion, the
Bank argued that Buckelew engaged in these activities in
violation of the Bank's conflict-of-interest policy. The
Quicks, however, presented convincing evidence that the policy
was unwritten, that it had not been enforced in the past and

that Buckelew was unaware of it. We thus conclude that there

59
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 60 0f 125 PagelD #: 60

was sufficient evidence to support a finding that Buckelew's
activities were committed in furtherance of the Bank's business.
Regarding the third element, the Bank did not expressly

authorize Buckelew's activities, but there is evidence of

 

acquiescence. Though there is conflicting testimony on the
point, the jury was entitled to infer that the Bank acquiesced
in Buckelew's activities by requesting that the Quicks: (1) sign
a consolidation note that included amounts fraudulently taken by
Buckelew, (2) sell their inventory to reduce that indebtedness,
(3) not say anything to anyone about Buckelew's activities, and
(4) not deal with anyone besides Cummings and Nails. Thus, there
was sufficient evidence (knowledge of the fraud after the fact)
for a reasonable jury to find that Buckelew's activities were

subsequently acquiesced in by the Bank. Quick v. Peoples Bank

 

of Cullman Cnty., 993 F. 2d 1793, 797 (lith Cir. 1993).
Hindsight is always 20/20. Any agent who supposedly did not
understand parts of the Plaintiff’s or Plaintiffs’ complaints
should have simply asked for clarification on the subject, but
all of the employees and agents working for the Defendants in
Section 2 only solicited the judge er judges for the illegal
dismissal of the case or cases with prejudice, using blatantly
obvious inapplicable statutes and case laws for doing so in

order to wrongly benefit! Blatant solicitations to racketeer!

 

60
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 610f125 PagelD#: 61

Section 3. All state entities (municipalities) named in this
Section can be sued either in state court for any one of their
employees having committed a negligent or intentionally tort
while acting within the scope of his or her employment which 1)
breached a state government policy. Or they can be sued in
federal court for having 2) implemented a state government
policy in violation of their duty to the public under the U.S.
Constitution. Using the second one of these two (2) methods for
receiving compensation for damages, there were violations of the

following federal statutes: 1. (Title 18, Chapter 13, U.S.

 

Codes § 241 & 242) and 2. (Title 42, Chapter 21, Section 1983).

 

A municipality is a proper defendant under Titie 42, Chapter 21,
Section 1983, where the conduct complained of relates to an
official municipal policy, custom, or practice causing the U.S.
constitutional tort. Monell ve. Dep’t of Sec. Servs. of New
York, 436 U.S. 658, 691, 98 S. Ct. 2018 (1972). This is

excluding a victim having been injured in an action at law (a

 

court case). Punitive damages and attorney’s fees are owed for

common law frauds and breaches of fiduciary duties to the public

by municipalities. “A public official, acts as trustee for the
citizens and the State ... and thus owes the normal fiduciary
duties of a trustee, e.g., honesty and loyalty to them.” United

States v. Kincaid-Chauncey, 556 F. 3d 923, 939 (9th Cir. 2009)

(quoting United States v. Silvano, 812 F. 2d 754, 759 (lst Cir.

61
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 62 0f125 PagelD #: 62

1987) and United States v. Mandel, 591 F. 2d 1347, 1363 (4th
Cir. 1979) (internal quotation marks omitted)). Although the
Plaintiff cannot sue the municipalities in this Section under
the RICO Act, but only in federal court under Section § 1983, in
general, a breach of fiduciary duty is not considered a
necessary element for a mail or wire fraud conviction proceeding
on an honest services theory, but their intent as a participant
does under the Pinkerton Liability Doctrine used in Section §
1962 (dd) . See United States v. Ervasti, 201 F. 3d 1029, 1036
(8th Cir. 2000). in Bridge v. Phoenix Bond & Indemnity Co., the
Supreme Court held that where the alleged mail or wire fraud
scheme is not based on misrepresentations or omissions in
particular mailings or wirings, the plaintiff need not show that
it relied on the mailings or wirings asserted as predicate acts.
Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 659-61
(2008). One court has held that while innocent mailings may be
used to further a mail fraud scheme, they might not count as
predicate acts toward establishing a pattern of racketeering

unless they contain misrepresentations. See Wisdom v. First

 

Midwest Bank, of Poplar Bluff, 167 F. 3d 402, 407 (8th Cir.
1999).

Monetary compensation with punitive damages were owed to the
Plaintifé by the municipality accomplices cited below when they

violated both the Plaintiff’s and decedent’s state and federal

62
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 63 0f125 PagelD#: 63

substantive due process rights with injuries. Thus these four
(4) municipalities, through their employees, illegally and
deliberately cost the Plaintiff his owed money under the Florida
Slayer Statute 732.802 and the legal right to make claim to his
gift deed, both property interests. The four (4) municipalities
below are not being sued in this Section for any actions taken
by their employees that were part of a corrupt enterprise’s plan
to commit or cover-up racketeering activities that damaged the
Plaintiff and decedent while at work being paid by their
employer.

As for individuals in violation of government policy, where
there are operational decisions made as to how policies will be
implemented, there is no state governmental sovereign immunity
from suit. Only basic state government policy decisions are
immune from suit. A state government that has discretionary
policy decisions in place pertaining to a matter, has immunity

from suit that pertains to that matter (if not in violation of

 

federal constitutional rights), but subsequent actions

 

undertaken to implement basic policy decisions are considered
ministerial acts for which liability attaches. There are no
discretionary state policy decisions in place that allows any
government agency to violate U.S. statutes or common laws in
order to violate its citizen’s rights that are not void of the

authority to do so, just illegal made up policies by crooked

63
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 640f125 PagelD #: 64

 

government employees. And the federal statute of limitations in

a circuit may be tolled permanently on acts to defraud and

 

deprive a plaintiff of his civil rights done in conjunction with

 

committing a fraud _on the court or being an accessory after the

fact in a murder under Title 18, U.S. Code § 3.

 

The municipalities/accomplices are: 1) Florida Governor's

Office, for Rick Scott making it the policy of the governor’s

 

office not to investigating a murder, from 2016 to present, at

least for the Plaintiff and decedent (punitive damages are

 

allowed under Section § 1983); 2) Hillsborough County Sheriff's

 

Office (HCSO), for David Gee, Chad Chronister, Jason Gordililo &

Christopher Brown making it the policy of  HCSO not to

 

investigating a murder, unless the county coroner’s office

 

states that one has been committed, from 2016 to present, at

 

least for the Plaintiff and decedent (punitive damages are

 

allowed under Section § 1983); 3) Hillsborough County Coroner's

 

Office, an accomplice to HCSO, for deliberately stating an
inaccurate reason for the decedent’s cause of death, allowing

HCSO to impose their fraudulent policy of not being required to

 

investigate the decedent’s murder (compliments of Mary Mainland,
from 2016 to present with punitive damages allowed); 4) Florida
Attorney General’s Office, for Pamela Bondi from 4/2015 to 2019,
Chesterfield Smith from 2017 to present and Jack Hagadorn from

4/2015 to present, making it the policy of the attorney

64
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 65 o0f125 PagelD #: 65

general's office not to investigate a murder or refer one to

 

another government agency, at least for the Plaintiff and

decedent (punitive damages are allowed under Section § 1983).

 

Florida’s 13th Judicial Circuit can continue to be sued by the
Plaintiff in state court for breaching a state government policy
pertaining to slandering a party per quod when its employees
tortiously interfered {inducement) in the Plaintiff court case
14-CA-10278 (intentional tort lawsuit), on 1-6-15, by committing

a fraud on the court, to stop a judicial investigating by

 

Bernard Silver into the decedent’s murder while becoming

 

accessories after the fact to it, to succeed in monetarily

 

damaging the Plaintiff (compliments of Manuel Menendez and
Kimberly Cash). Punitive damages are allowed.

Manuel Menendez and Kimberly Cash, former or current 13"
Judicial Circuit’s employees and officers of the court, can be
sued in federal court for racketeering under Title 18, Chapter
96, Codes § 1961-1968) done in conjunction with having
committing a 1) fraud on the court while violating Title 18, |
U.S. Code § 3 in conjunction with a 2) murder under Section §
1959. Both of which have no statute of limitations.

Fraud on the Court:

Under FRCP Rule 60(b), a final judgment may be set aside based

on the fraud or misrepresentation of an adverse party.

65
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 66 0f 125 PagelD #: 66

Ordinarily, a Rule 60(6) motion must be brought within one year

of judgment. One exception is the more serious ‘fraud on the

 

court,' which has no statute of limitations. "Fraud upon the

 

court" has been defined by the 7th Circuit Court of Appeals to
"embrace that species of fraud which does, or attempts to,

defile the court itself, or is a fraud perpetrated by officers

 

of the’ court so that the judicial machinery can not perform in

 

the usual manner its impartial task of adjudging cases that are

 

presented for adjudication." Kenner v. C.I.R., 387 F. 3d 689

 

(1968); 7 Moore's Federal Practice, 2d ed., p. 512, { 60.23.

In Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir.
1985), the court stated "Fraud upon the court is fraud which is
Girected to the judicial machinery itself and is not fraud
between the parties or fraudulent documents, false statements or
perjury. ... It is where the court or a member is corrupted or

influenced or influence is attempted or where the judge has not

 

performed his judicial function --- thus where the impartial

 

functions of the court have been directly corrupted." Common

 

 

law dictates there is no distinction between state and federal

courts during the commission of a fraud on the court.

 

Fraud on the court occurs when an officer of the court is
involved in the perpetration of a fraud or makes material

mMisrepresentations to the court. Fraud upon the court makes

 

void the orders and judgments of that court. When an officer of

66 -
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 67 of 125 PagelD #: 67

the court is found to have fraudulently presented facts to
impair the court's impartial performance of its legal task, the
act (known as fraud upon the court) is not subject to a statute

of limitation.

Further Analysis of the Statute of Limitations under Title 42,
Chapter 21, Section 1983 or the RICO Act:

There is no statute of limitations contained within the language
of 42 USC § 1983. The United States Supreme Court has directed
that 42 USC § 1983 “requires courts to borrow and apply to all §
1983 claims the | one most analogous state statute of
Limitations.” Owens v Okure, 488 US 235, 240 (1989). Federal
courts adjudicating civil rights claims under 42 U.S.C. § 1983
must borrow the state statute of limitations applicable to
personal injury actions under the law of the forum state (state
where the lawsuit is brought). United States Supreme Court,
Wilson v. Garcia (1985), No, 83-2146.

Thus, in Portland, Maine, Section 1983 actions must be brought
within six (6) years from the date the cause of action accrued,
unless tolled due to 1) concealment fraud, 2) having been misled
(deception), 3) Continuing Violation or Last Predicate Act
Rules, 4) fraud on the court (misrepresentation) or 5) a murder.
Both of the two (2) last reasons have no statute of limitations

in any U.S. forum. ' Fraudulent concealment occurs when a

67
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 68 of 125 PagelD #: 68

defendant engages in a misleading, deceptive or contrived action
in an attempt to conceal a plaintiff’s recognizing a possible
cause of action. In any case: All Titie 42, Chapter 21,
Section § 1983 actions by the municipality accomplices started

to accrue around mid. 2015.

The 13 Judicial Circuit:

The 13° Judicial Circuit committed a fraud on one of its own
courts through Kimberly Cash (an officer of the court) around 1-
6-15, to mislead the Plaintiff into believing that Manuel
Menendez and herseif were not part of Bernard Silver’s gang out
to deprive him of his civil rights under the RICO Act. David
McClain stated in court on 7-14-17, during his motion to dismiss
case 17-CA-902, filed on 2-28-17 with Kimberly Cash’s affidavit,
that Kimberly Cash was just concerned for Bernard Silver's
wellbeing (within the scope of employment), which prompted her
to slander the Plaintiff with Bernard Silver. This stopped the
Plaintiff from knowing that the real reason for the deliberate
judicial defrauding rendered (2-6-15) on him by Bernard Silver
(illegal final order), was for racketeering purposes confirmed
by the Plaintiff on 5-18-16. On 2-6-15 is when the statute of
limitations started to accrue for suing the 13™ Judicial Circuit
for its employees deliberately slandering the Plaintiff per

quod, in breach of state government policies, without it having

68
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 69 of 125 PagelD #: 69

committed a 1) fraud on the court while violating Sections §
1983, 1962(c), 241 & 242, with the intent of 2) covering up the

Gecedent'’s murder under Code § 3. Consequently, because the

 

final ruling during case 14-CA-10278 should be null and void
(set aside) due to a fraud on the court, the Plaintiff could try
to have this done either at the local state appellate court or
the local federal court under Section § 1983. But the Plaintiff

cannot in good conscious sue the 13 Judicial Circuit again for

 

simply breaching state policy during the scope of their

 

employment for slander per quod in state court when Kimberly
Cash and Manuel Menendez were not acting within the scope of
their employment when they were actually racketeering. They can
on the other hand be sued in this court for violating either
federal (excess of $75,000) tortious inference laws, the RICO
Act or Section § 1983 when they went outside the scope of their
employment as officers of the court to deliberately defraud and
deprive the Plaintiff and decedent out of their state and

federal civil rights in this matter.

The Hilisborough County Coroner's Office:

The Plaintiff contacted the local coroner’s office on 4-24-15
and spoke with the coroner, Mary Mainland, explaining to her
that the decedent died from sever sepsis and/or septic shock per

Florida Hospital in Tampa, Florida, which was due to abuse and

69
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 70 0f125 PagelD #: 70

neglect, not from natural causes. Mary Mainland stated that she
did not know this and was going to order and review all of the
decedent’s medical records from her doctor’s. office visits
leading up. to her death (there were none) and change her cause
of death with this agency to undeterminable. This never
happened with spoliation of the decedent’s medical evidence.
And HCSO continued to refuse to investigate the decedent’s death
unless their coroner stated that the decedent’s cause of death
was not from natural causes. Unknown to the Piaintiff until
about 1-1-16, HCSO had asked the coroner not to change the
decedent’s cause of death. Consequently, the Plaintiff was
deliberately lied to (misled) and the decedent’s civil rights
were deprived from her under Title 42, Chapter 21, Section 1983
by Mary Mainland around 1-1-16. This is when the statute of
limitations started to accrue for suing Hillsborough
County Coroner’s Office under Section § 1983 for complying with
HCSO’s illegal policy as their accessory without using a fraud
on the court or a murder cover-up to toll the statute of

limitations.

As for the Florida Governor’s Office, Hillsborough County
Sheriff's Office and the Florida Attorney General's Office:
All three (3) of these agencies (secondary enterprise} have

their own made up policy of violating their fiduciary duty to

79
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 710f125 PagelD#: 71

its citizens by implementing their own state government policies
in violation of their fiduciary duty to the public under the
U.S. Constitution whenever desired!

These illegal actions by Florida agencies are ongoing violations
of Title 42, Chapter 21, Section 1983. 1-1-2016 is when the
statute of limitations started to accrue for the Plaintiff suing
these government agencies under Section § 1983, without using a
fraud on the court or a murder cover-up to toll the statute of
limitations, committed in conjunction with violating their duty

to the public under the U.S. Constitution.

Section 4. All state and federal employees (secondary
enterprise), either past or present employees of the government,
other than officers of the court, in their individual capacities
during the course of their official capacities, can be sued
under the Civil RICO Act for having participated in violation of
1) (Title 18, Chapter 96, Codes § 1961-1968), 2) (Titie 18, U.S.

Code_§ 3), 3) (Title 18, Chapter 63, U.S. Codes § 1341, 1343 &

 

1346), 4) (Title 42, Chapter 21, Section 1983), 5) {Title 18,

 

Chapter 13, U.S. Codes § 241 & 242) and 6) (Respondeat Superior

 

Doctrine) in which together these state and federal government
actors deprived the Plaintiffs and decedent of their civil

rights.

71
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 720f125 PagelD#: 72

Substantive exceptions do exist to hold supervisory authority
liable for the torts of their employees. The first such
exception arises when the supervisory authority is acting
“negligently in the hiring and/or appointment of an employee.
(Baisely v. Henry (1921} 55 Cal. App. 760, 763-764.) This

negligence would subject a supervisor to personal liability

 

(non-company lawsuit) for their actions. This situation
commonly arises when a supervisor has some connection,
involvement, or knowledge of the wrongful acts of the employee.
The authority of a supervisor may be so expansive, that their
actions align more similarly with that of a principal, thus
subjecting them to liability. Thus, a supervisor that has prior
knowledge of certain propensities of an employee who authorizes,
ratifies, or cooperates in such conduct may be personaliy liable
for his own wrongful actions.

Triple remedial damage amounts and attorney’s fees with a
lodestar multiplier could be demanded, but under Section § 1983,
regular damages along with punitive amounts and attorney’s fees
could be asked for instead, when the accomplices in this section
either directly implemented and/or assisted in (even by turning
a blind eye to) under Title 18, U.S. Code § 3, the racketeering
activities of the three (3) local enterprises under (Title 18,
U.S. Code § 1961(1)), but not limited to 1) murder (Title 18,

Section § 1959), 2) extortion (Title 18, Section § 880), 3)

72
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 73 0f 125 PagelD#: 73

extortionate credit transactions (Title 18, Sections § 891-894),
4) influencing the operations of an employee benefit plan (Title
18, Section § 1954}, 5) money laundering under (Title 18,
Section § 1956), first committed by Robert Foster when he
illegally dismissed a lis pendens knowing that the $65,000 less
than the. fair market value proceed amount of $165,000 from the
sale of the murdered decedent’s home, was going to her murderers
who forged her signature on the sales contract before her death
and 6) wire and/or mail fraud used to implement honest services
fraud under Title 18, Sections § 1341, 1343 & 1346 for the
purposes of defrauding the Plaintiffs and decedent out of their
state and federal. substantive due process rights (civil rights)
when they were required by law to act appropriately, but instead
managed and controlled the RICO predicate acts committed under

(Title 18, Chapter 96, Section 1962{b)), and/or participated in

 

the RICO predicate acts under (Title 18, Chapter 96, Section

 

1962(c¢)), for the purposes of A) monetarily damaging the
Plaintiffs’ business and/or property interests by having
directly, or indirectly, participated in the solicitation of the
courts to launder money owed to the Plaintiffs under Title 18,
Chapter 95, Section 1956 and to 8B) cover-up the . prior
racketeering activities committed by the three {3) local
enterprises. These accomplices are: 1) Rick Scott under

Section § 1962 (b) by having a fiduciary duty to act

73
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 740f125 PagelD #: 74

appropriately when given constructive notice of a murder by USPS
certified mail, 70182290000075887042; 2) Chad Chronister under
Section § 1962 (b) by having a fiduciary duty to act
appropriately when given constructive notice of a murder by the
contents of two (2) subpoenas served on him in 2018; 3)
Christopher Brown and 4) Jason Gordillo in 2018, under Section §
1962(c) by having had a fiduciary duty to act appropriately when
given constructive notice of a murder; 5) James Previtera during

3/2012, under Section § 1962(b & cc), who benefited from

 

satisfaction in having caused all of the illegal court case
racketeering activities on the Plaintiffs and decedent; 6) David
Gee from 2/2012 to 9/2017 under Section § 1962(b), Respondeat
Superior to James Previtera, for knowingly participating in
James Previtera’s illegal racketeering activities on the
Plaintiff and decedent with a fiduciary duty to act
appropriately; 7) Mary Mainland under Section § 1962(c), with a
fiduciary duty to act appropriately when given constructive
notice of a murder by phone on 4-24-15; 8) Stephen Muldrow under
Section § 1962(b), with a fiduciary duty to act appropriately
when given constructive notice in 6/2017 of a murder cover-up by
HCSOC, Defendant; 9) Pamela Bondi under Section § 1962 (b) by
having a fiduciary duty to act appropriately when given
constructive notice of both a murder by USPS certified mail

7017-3380-0000-5200-3137 and the defrauding of Ms. Kimball by

74
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 750f125 PagelD#: 75

USPS Certified mail 7018-1130-0001-3829-4635; 10) David Bowdich
under Section § 1962(c), with a fiduciary duty to act
appropriately when -given constructive notice of a murder,
Defendant; 11} Christopher Wray under Section § 1962(c), for
being liable under the Respondeat Superior Doctrine, is
responsible for David Bowdich'‘s failure to act appropriately
after given constructive notice of U.S. civil rights violations
by USPS priority mail, 9505515441348205297578 and USPS certified
mail, 70183090000099211471 in that, by beyond reasonable doubt
evidence, Christopher Wray was informed by imputation from David
Bowdich of the Plaintiff's matter and his anticipating the
appropriate action to be taken by the Federal Bureau of
Investigation (FBI); 12) Kellyanne Conway under Section §
1962(c), with a fiduciary duty to act appropriately when given
constructive notice by email and USPS certified mail,
70173380000052003847 of a murder, Defendant; 13) Donald Trump
under Section § 1962(c), with a fiduciary duty to act
appropriately when given constructive notice by email and USPS
certified mail, 70183090000025296800 of a murder and for being
liable under the Respondeat Superior Doctrine for at least
Kellyanne Conway's failure to act appropriately after she was
constructively notified of numerous U.S. civil rights
violations. By beyond reasonable doubt evidence, Donald Trump

was informed by imputation from kellyanne Conway and the five

75:
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 760f125 PagelD#: 76

{5) other Trump executives that the Plaintiff contacted,
anticipating an appropriate action to be taken in this matter by
the Trump Administration abiding by Section 3 of Article 2, of
the U.S. Constitution (Take Care Clause) in a reasonable amount
of time. Undoubtedly Donald Trump authorized Kellyanne Conway
and his other executives who were all constructively notified of
the decedent’s murder cover-up by the Plaintiff, to turn a blind
eye to the incident as a benefit in not having to embarrass and
punish any of his affiliates and allies in government positions,
supporting and covering for Donald Trump’s administration when
needed, or the Plaintiff would have been notified of the Trump
Administration's willingness to comply with the Plaintiff’s many
constructive notices given to White House executives within 30
days (reasonable amount of time). Since Donald Trump and his
team of crooked government employees (Trump Administration),
subsequently acquiesced in righting the wrong (fraud) committed
on the Plaintiff and decedent by his affiliates within local
government agencies, he is now liable, along with the 12 cited
Defendants, for triple remedial damages owed in this matter,
under the Civil RICO Act, for being just another dirty

accomplice.

Further Analysis of the Ultimate Facts and Laws Supporting the

Counts of Section 4:

76
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 77o0f 125 PagelD#: 77

In Section 3 of Article 2 of the Constitution is the Take Care
Clause that requires the U.S. president and his administration
to obey and enforce all laws of the land, though they retain
some discretion in interpreting the laws and determining how to
enforce them, but not by turning a blind eye and ignoring them!

Ex parte Young exception to Eleventh Amendment immunity applies
to suing government participants under the RICO Act for damages
when they violated a U.S. constitutional law. In general, a
participant under this exception is someone who 1) was informed
of the illegal act either because their, job duties and position
required him or her to have this knowledge, or 2) were given
either constructive or actual notice of the violation. And who
also 3) had a fiduciary duty as a government employee to take
the appropriate actions towards enforcement of the penalties in
a U.S. civil rights violation committed on one of his or her
citizens, but deliberately turned a blind eye to the crimes
under Title 18, U.S. Code § 3, making him or her Liable under
both Titie 18, Chapter 96, Section 1962(d & c). A violation of
Section § 1962(d) for having known of the act that was
committed, and a violation of Section § 1962(c) when the same
act had foreseeably occurred again in the future by the same, or

an affiliated party or parties. This means that the accomplices

 

cited in Section 4 were all part of future RICO predicate act

committed simply by knowing what the basics of the RICO plan

TT
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 78 0f 125 PagelD#: 78

were that had been implemented and then turning a blind eye to
it, aiding and abetting this pian to continue to defraud and

deprive the Plaintiff and decedent out of their civil rights

 

with business and/or property damages.

For a 5 1962(d) conspiracy claim based on an agreement to
violate § 1962(c), the defendant need not agree to operate or
manage the enterprise. See Salinas v. United States, 522 U.S.
52, 63 (1997) (holding that “[a] conspiracy may exist even if a
conspirator does not agree to commit or facilitate each and
every part of the substantive offense.”). Rather, the defendant
may be liable, if it (he or she) knowingly agrees to facilitate
others who operate or manage the enterprise. For example, in
Brouwer v. Raffensperger, Hughes & Co., 199 F. 3d 961 (7th Cir.
2000). See also MCM Partners, Inc., 62 F. 3d 967; United States
v. Quintanilla, 2 F. 3d 1469, 1485 (7th Cir. 1993); United
States v. Starrett, 55 F. 3d 1525, 1547-48 (l1ith Cir. 1995);
Tonnemacher v. Sasak, 859 F. Supp. 1273, 1277-78 (D. Ariz.
1994); Fid. Fed. Sav. & Loan Ass’n, 830 F. Supp. at 261 and
Jones v. Meridian Towers Apartments, Inc., 816 F. Supp. 762,
772-73 (D.D.C, 2993). The Seventh Circuit reconciled af
perceived conflict between the Supreme Court’s opinions in
Salinas and Reves by holding that to be actionable, the
agreement need not be to manage the enterprise, but to

“facilitate the activities of those who do.” Brouwer, 199 F. 3d

78
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 79 0f 125 PagelD#: 79

at 967. The Third Circuit has similarly held that a “defendant
may. be held liable for conspiracy to violate § 1962(c}) if he
knowingly agrees to facilitate a scheme which includes the
operation or management of a RICO enterprise.” Smith v. Berg,
247 EF. 3d 532, 538 (3d Cir. 2001). Under Brouwer v.
Raffensperger, Hughes & Co., 199 F. 3d 961, 967 (7th Cir. 2000).

All of the Defendants listed in Section 4, 1) participated in
the RICO predicate acts committed by at least not having taken
any action to stop the foreseeable acts from continuing in the
future with a fiduciary duty to stop and enforce the penalties
of the acts and 2) who knew what the nature (purpose} of the
RICO plan was. The court emphasized that “one who opts into or
participates in a conspiracy is liable for the acts of his [or
her] co-conspirators which violate [slection 19362(c), even if

the defendant did not personally agree to do, or to conspire

 

with respect to, any particular element.” Smith v. Berg, 247 F.
3d 532, 534 (3d Cir. 2001), Id. at 537, see also Connecticut
General Life Ins. Co. v. New Images of Beverly Hilis, 257 F.
App’x 49 (9' Cir. 2007). ‘The Second Circuit, also looking to

Salinas, concluded that proof that an enterprise was actually

 

established is not necessary for a conspiracy. United States v.
Applins, 637 F. 3d 59, 75 {2d Cir. 2011). According to the
Fourth and Fifth Circuits, the plaintiff must prove only that

the “defendant participated in the conspiracy with knowledge of

 

79
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 800f 125 PagelD #: 80

the essential nature of the plan.” United States. v. Tiiiett,

 

763 F, 2d 628, 632 (4th Cir. 1985); United States v. Filiott,
S71 EF. 2d 880, 903-04 (s™ Cir. 1978). It is “not necessary to
prove that the defendant knew all of the details of the unlawful

enterprise or the number or identities of all the co-

 

conspirators.” Dale v. Frankel, 131 F. Supp. 2d 852, 860 (S.D.
Miss. 2001) (quoting United States v. Posada-Rios, 158 F. 3d
832, 858 (Sth Cir. 1998)).

The Bloch court relied upon a footnote from Petro-Tech which
stated that “there could be circumstances in which the common
iaw of respondeat superior would hold an employer (company)
liable even when the employer did not benefit from the
employee’s conduct.” (owners benefiting not the company). Bloch
v.. Prudential-Bache Securities, 707 F. Supp. at 193, quoting
Petro-Tech, Inc., 824 F. @d at 1359 n. Ii. Not punishing
affiliate enterprise members on government payrolls, who keep
your secrets safe while they violate your citizens’ rights for
profit or gain, is one crooked president going along, to get

along!

Section 5. All private party accomplices which include
attorneys and non-officers of the court, law firms, P.A.s and
P.C.s, aS participants of the primary, secondary and third

enterprises, participated in violation of (Title 18, Chapter 96,

 

80
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 81 of 125 PagelD #: 81

Codes § 1961-1968), (Title 42, Chapter 21, Section 1983), (Title

 

18, Chapter 13, U.S. Codes § 241 & 242), (Title 18, U.S. Code §

 

3) and (Fraud_on the Court) by providing the government function

 

ef filing knowingly false pleadings, even as joinders, for
courthouse judges to illegally grant, for the purpose of
defrauding and depriving the Plaintiffs and decedent under

(Title 18, Chapter 63, U.S. Codes § 1341, 1343 & 1346). Triple

 

remedial damage amounts and attorney’s fees with a lodestar
multiplier could be demanded, but under Section § 1983, regular
damages along with punitive amounts and attorney’s fees could be
asked for instead, when the accomplices in this Section either
directly implemented, and/or assisted in (even by turning a
blind eye to} under Title 18, U.S. Code § 3, the racketeering
activities of the three (3) local enterprises under (Title 18,

U.S. Code § 1961(1)), but not limited to 1) murder (Title 18,

 

Section § 1959), 2) extortion (Title 18, Section § 880), 3)
“extortionate credit transactions (Title 18, Sections § 891-894),
4) influencing the operations of an employee benefit plan (Title
18, Section § 1954}, 5) money laundering under (Title 18,
Section § 1956), first committed by Robert Foster when he
illegally dismissed a lis pendens knowing that the $65,000 less
than the fair market value proceed amount of $165,000 from the
sale of the murdered decedent’s home was going to her murderers

who forged her signature on the sales contract before her death

81
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 82 0f125 PagelD #: 82

and 6) wire and/or mail fraud used to implement honest services
fraud under Title 18, Sections § 1341, 1343 & 1346 for the
purposes of defrauding the Plaintiffs and decedent out of their
U.S. civil rights when they were required by law to act

appropriately, but participated under (Title 18, Chapter 96,

 

 

Section 1962(c)), for the purposes of the following: A)
covering up the prior racketeering activities that were
committed by the three (3) local enterprises and B) monetarily
damaging the Plaintiffs’ business and/or property interests by
soliciting the judges te launder money owed to the Plaintiffs
under Title 18, Chapter 95, Section § 1956. Together, all of
the accomplices cited in this Section are guilty of having taken
measures to facilitate continued RICO predicate act violations
on the Plaintiffs’ and decedent's, violations of their state and
federal substantive due process rights (civil rights), when they
were legally required by law, some as officers of the court, to
act appropriately, but by beyond reasonable doubt evidence,, 1)
knew that the nature of the RICO plan was to illegally end the
Plaintiffs’ cases, monetarily damaging them and 2) participated
in the illegal RICO plan by filing knowingly false pleadings,
even as joinders, that allowed the judges the opportunity to
implement their RICO plan, illegally ending the Plaintiffs’
cases. The filing of knowingly false pleadings by licensed

attorneys is also a violation under the Florida Bar’s Code of

B2
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 83 of 125 PagelD #: 83

Conduct. In Supreme Court of Florida, The Florida Bar v.
Whitney, 132 So. 3d 1095, No. SC11-1135 (2013) cites The Florida

Bar Rules: 4-3.3(a) (“A lawyer shall not knowingly: 4-3.3(a)

 

(2) fail to disclose a material fact to a_ tribunal when

disclosure is necessary to avoid assisting a criminal or

 

fraudulent act by the client, or other party to the case; 4-

 

3.4(c) (a lawyer shall not knowingly disobey an obligation under
the rules of a tribunal) (if not fraudulently illegal); (4)
permit any witness, including a criminal defendant, to offer
testimony or other evidence that the lawyer knows to be false.

4-8 ,4(c) {a lawyer shall not engage in conduct involving

 

 

dishonesty, fraud, deceit, or misrepresentation); and 4-8.4(d)
(a lawyer shall not engage in conduct in connection with the

practice of law that is prejudicial to the administration of

justice) . Together the lawyer accomplices in this Section
violated all of the underlined Florida Bar Rules cited. The
accomplices are: Robert Welker (in cases 12-CP-1669, 14-CA-

10278, 16-CA-4693, 2D17-2243, Florida SC18-590, U.S. SC17-9268
and 17-CA-4051), Steven Hearn (in cases 12-CP-1669, 2D17-2725,
17-CA-4051, 2D18-1538, 2D18-1889 and 2D19-1384, Frederick Hearn
(in case 17-CA-4051 and 2D19-1384), Steven Hearn P.A., {in cases
2bD17-2725, 17-CA-4051, 2D18-1538, 2D18-1889 and 2D19-1384, Bowen
Brown (in cases Florida SC18-590, 17-CA-4051, U.S. S8C17-9268 and

2D19-1384), Robin Black (in case 2D17-2243), Janice Pickett (in

83
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 840f125 PagelD #: 84

case 17-CC-403) Michael D'Lugo {in cases 18-CA-1537 and 2D18-
4761), Wicker, Smith, O'Hara, McCoy & Ford, P.A.; respondeat
superior to Janice Pickett and Michael D’Lugo (in cases 17-CC-
403, 18-CA-1537 and 2D18-4761), Lee Pearlman (in cases 12-CP-
1669, 2D13-4571, 14-CA-12257, 2D18-694, 17-CA-4051 and 2D19-
1384), Andrew Mallory (in case 17-CA-4051 and 2D18-1889), Denmon
& Pearlman, P.A.; respondeat superior to Lee Pearlman and Andrew
Mallory (in cases 17-CA-4051 and 2D18-1889), Thomas Rydberg (in
cases 12-CP-1669, 2D13-4571, 14-CA-10278, 14-CA-12257, 16-CA-
4693, 2D17-2243, 17-CA-4051 and 2D19-1384), Thomas Rydberg P.A.;
respondeat superior to vhomas Rydberg (in case 12-CP-1669, 2D13-
4571, 14-CA-10278, 14-CA-12257, 16-CA-4693, 2D17-2243, 17-CA~
4051 and 2D19-1384), Michael McGirney (in cases 14-CA-12257, 17-
CA-4051 and 2D19-1384), Spector Gadon & Rosen, P.C.; respondeat
superior to Michael McGirney (in cases 14-CA-12257, 17-CA-4051
and 2D19-1384), Sybil Murphy (in cases 12-CP-1669, 2D13-4571,
14-CA-10278, 2D17-2725, 17-CA-4051, 2D18-1889 and 2D19-1384),
Abraham Shakfeh and William Linero Jr. (in case 17-CA-6219),
Butler, Weihmuller, Katz and Craig LLP; respondeat superior to
Abraham Shakfeh and William Linero Jr. (in case 17-CA-6219),
Joseph Riopelle and Jessica Welsh (in case 17-CA-6219 and Boyd,
Richards, Parker and Colonnelii P.L.; respondeat superior to
Joseph Riopelle and Jessica Welsh (in case 17-CA-6219), for the

above reasons.

84
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 850f125 PagelD#: 85

Section 6. Defendant ABC, Ine., along with accomplices Willow
Bay, Tanya Menton, Charlene Honeywell and Bernard Silver (fourth

and secondary enterprises) violated the Plaintiff's 1% u.s.

 

 

constitutional amendment right to free speech) when 1) Charlene
Honeywell illegally defrauded the Plaintiff out of being able to
file an appeal by requiring him to pay an illegal $500 filing
fee, documented in the final order from case 8-17-CV-219-7-
36MAP, on 5-9-17. 2) when Bernard Silver illegally gave the
Plaintiff a contempt of court ultimatum, stopping him from
speaking with any courthouse employee at his judicial office on
business, documented in case 14=CA-10278, on 12-18-14. And when
3) ABC, Inc. gave the Plaintiff a do not contact Willow Bay at
unaffiliated USC ultimatum by letter on 6-21-18. ° All of these
civil rights violations were done to help 1) cover-up the prior
racketeering activities committed under Title 18, U.S. Code § 3
by the three (3) local enterprises and to 2) cost the Plaintiff

his business and property interests that are still being

implemented by Florida’s state judicial enterprise.

Section 7. Sybil Murphy, Marcy McDermott and Cyrie Schneider

(decedent's caretakers) can be sued under (Title 18, Chapter 96,

 

Sections 1962(b & c)), along with Richard Smith and Richard

 

Murphy under (Title 18, Chapter 936, Section 1962(c)) for

O05
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 860f125 PagelD #: 86

committing a 3) (Fraud _on the Court) during cases 12-CP-1669,

 

13-CA-10278, 17-CA~4051, 2D18-1889 and 2D19-1384, all of whom

formed the primary enterprise under 1) (Title 18, Chapter 96,

 

 

Codes § 1961-1968), when they violated 2) (Title 18, Chapter 95,

 

Section 1959) - relating to a murder by having planned and
implemented the killing of the decedent under Florida’s

aggravated manslaughter statute 782.07; 4) (Title 18, Chapter 41,

 

Section 880) - relating to receiving the proceeds of extortion,
when the three (3) caretakers made the decedent sign two (2)
false inheritance instruments which were a will and a gift deed.
The gift deed was a ruse to be given to the Plaintiff by Robert
Welker after the decedent was dead, so that the Plaintiff would
believe that he owned the gifted property, when he in fact does
not due to the deed not having been properly served to him by
the decedent while she was alive. Consequently, the ownership
rights to this deeded property can be exercised at any time by
either the caretakers or their heirs after the Plaintiff's
death, since he currently only has squatter’s rights from having=
both Lived on the property and paid the taxes associated with it
for over seven years. The death of a squatter terminates the

squatter’s rights to the property. 5) (Title 18, Chapter 42,

 

Sections 891-894) - relating to extortionate credit transaction

 

(SunTrust Bank on 6-12-12 account number 0049011229398) . Among

other properties of the decedent’s stolen before her death, was

86
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 87 of 125 PagelD #: 87

an illegal transfer of $20,000 (hush money) made to Marcy
McDermott on 6-12-12, 19 days before the decedent death on 7-]-
12, by Cyrie Schneider and documented in the appendices}; (Title

18, Chapter 95, Section 1959) - relating to the three (3)

 

caretakers’ planed series of related illegal acts leading up to
the malicious manslaughter of the decedent by having committed
the following: 1) procuring false inheritance instruments by
forging the decedent’s signature on Robert Welker’s retainer

agreement, 6) (a federal class D felony), 2) substituting the

 

decedent's pneumonia medication for an antifungal, a violation

under (Florida Statute 825.102, 732.802 and Title 18, Chapter

 

95, Section 1959), 3) denying the decedent Medical attention, a
violation under (Florida Statute 825.102, 732.802 and Title 18,

Chapter 95, Section 1959), 4) giving the decedent critical

 

amounts of heart stopping potassium, a violation under (Florida

Statute 825.102, 732.802 and Title 18, Chapter 95, Section

 

1959), and 5) moving the decedent’s body to the nearest toilet
to falsely have paramedics believe that she was ambulatory right
before her death, and that her death occurred while she was
ambulatory in the bathroom instead of laying on the sofa almost
dead for days while her caretaker watched her die, a violation

under 7) (25 CFR § 11.440). All of these illegal acts were aided

 

and abetted by all five (5) primary enterprise members under 8)

(Title 18, U.S. Code § 2).

 

ov
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 880f125 PagelD #: 88

Richard Smith, once a career gentleman suitor, who is believed
to have only married Cyrie Schneider for her illegally planned
and unfettered rights to all of the decedent’s property, was a
witness to the decedent signing false inheritance instruments on
6-29-12, that by marriage, allowed him to finagle some of the
decedent's loot. Cyrie Schneider had asked Richard Smith to
attend the signing of the false inheritance instruments at the
decedent's house on 6-29-12 to add his name to both the false
will and deed instruments as a credible witness to the decedent
being competent when she signed them. He was also present to
put pressure on the decedent to sign the inheritance
instruments.

And Richard Murphy, husband to Sybil Murphy, a stranger to the
estranged Plaintiff and decedent, considered the source from
whom he had already stolen property from through his wife and
willingly funded the solicitation of multiple judges to defraud
the Plaintiff and decedent under (Title 18, Chapter 63, U.S.
Codes § 1341, 1343 & 1346), out of their civil rights,
violations by all five. (5) primary enterprise members under the

following: 9) (Title 18, Chapter 13, U.S. Codes § 241 & 242),

 

(Title 18, Chapter 96, Section 1962(d)), (Title 18, Chapter 96,

 

Section 1962(c)), 10) (Title 18, U.S. Code § 3) and 11) (Title

 

42, Chapter 21, Section 1983).

 

88
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 890f125 PagelD #: 89

Both the related only by marriage, money hungry, thieving
husbands cited in this Section are just as guilty as the
principles in this matter because they were both primary
enterprise members by having known what the RICO plan was
(Pinkerton Liability Doctrine) long before the decedent was
abused, neglected, exploited and murdered. The accomplices are:
Sybil Murphy, Marcy McDermott, Cyrie Schneider, Richard Smith

and Richard Murphy for the above reasons. All of the Section 7

 

accomplices can and should be prosecuted for murder!

Further Analysis of the Ultimate Facts and Laws Supporting the
Counts of Section 7, with an Added Count:

Extortion is the violation of the free will of an individual.
It is the verbal or written instillation of fear that something
will happen to the victim if they do not comply with the
extortionist's will (coercion).

There is also the matter of about $350,000 from around $700,000
of the decedent’s cash property that the Plaintiff ‘cannot
account for. The Plaintiff believes that the decedent’s social
security money (federal government welfare money) was slowly
transferred directly or indirectly for decades by the decedent’s
degreed accountant, Cyrie Schneider, to Sybil Murphy, where it

was illegally invested into her husband’s, pension funds at both

89
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 90 0f 125 PagelD #: 90

the McDonnell Douglas and lbockheed Martin companies before
retiring from these two companies. These were companies that
offered fantastic retirement plans, matching funds deposited and
giving high rates of interest on deposited money that was never
to be shared with the decedent, and was never to be accounted
for in her estate. Thus, the primary enterprise committed money

laundering under (Title 18, Chapter 95, Section 1956(a)}) and

 

theft and conversion under {Florida Statute 772.11). And if any
of the decedent’s stolen money was mailed or wired by a primary

enterprise member, then the primary enterprise also committed

violations under (Bitle 18, Chapter 63, U.S. Codes § 1341 &

 

 

1343), in relation to money laundering and theft and conversion.
By the evidence gathered during Sybil murphy’s deposition taken
on 4-19-13, next to Thomas Rydberg’s law firm, in the Verizon
Building, Suite 1775, 201 N. Franklin Street, Tampa, FL 33602,
in case 12-CP+1669, Sybil Murphy had her name on a bank account
with around $160,000 in it that was the property of the
decedent’s when she was 1) not trusted to hold any of the
decedent’s money, 2) did not live with the decedent and 3) did
not pay any of the decedent’s bills. It is true that the
decedent did not herself choose to set up any banking account
where the deposits upon her death were to be paid to the joint
holder. In Florida, it is a known automatic banking procedure

stated on most banking registration forms that all Florida

90
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 91o0f125 PagelD#: 91

banks, unless stipulated to them beforehand in writing, will pay
the deposits of any joint account upon death to the surviving
account holder, period. And the decedent was legally blind due
to cataracts. This is why the caretakers needed their will
instrument signed so badly by the decedent, making 1) who really
owned the decedent’ s banking money before and after her death
and 2) the fact that the decedent did not herself choose for her
banking deposits to be paid to the joint account holders upon
her death as an inheritance, irrelevant.

Joint accounts with right of survivorship have been a frequent
source of litigation in Florida.

In Spark v. Canny, 88 So. 2d 307 (Fla. 1956), this Court held
that where a joint bank account with right of survivorship was
established with the funds of one person, a gift of the funds
remaining in the account at the death of the creator of the
joint account was presumed, but that such presumption was
rebuttable and could be overcome by clear and convincing
evidence to the contrary. In a subsequent case, the Court held
that the presumption had been rebutted by a showing that the
sole intent of the person who created the joint account was to
make a gift effective upon her death. Chase Fed. Sav. & Loan
Ass'n v. Sullivan, 127 So. 2d 112 (Fla. 1960). We reasoned that

establishment of the joint account under these circumstances was

 

an ineffectual attempt to do that which could only be

91
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 920f125 PagelD #: 92

accomplished by a last will and testament. In order for the

 

 

survivor to prevail, it had to be shown that the creator

 

intended a gift inter vivos at the time the account was opened!

 

In Re Estate of Combee, 601 So. 2d 1165 {1992).,
In the state of Florida, if clear and convincing evidence cannot

be shown by opposing parties after the burden of proof shifts to

 

the estate under Florida Statutes sections 658.56 and 930.304
(1987) to show that the decedent did wish for banking proceeds
to go to the joint holder at the time the account was opened,
then the proceeds do not pass to the joint holder upon death and
are made part of the decedent's estate property to be probated.
Cited in Caputo v. Nouskhajian, 871 So. 2d 266 (2004). Id. At

1167 n. 2. In Combee. This fact was never legally allowed to be

 

 

proven in case 12-CP-1669 by Robert Foster after the Plaintiff

had stated it in his complaint and then mentioned it to him on

 

9-24-12 at the very first hearing in this court case with a

 

court reporter present. Either there was something in the water
Robert Foster was drinking, or he was a practicing member of the
secondary enterprise on a mission to deprive the decedent out of
her state and federal civil rights to have her stolen money
looked into.

The Supreme Court of Florida, In re Estate of Combee, 601 So. 2d

1165 (Fla. 1992), heid that, in such disputes over the inclusion

92
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 93 0f 125 PagelD #: 93

ef bank accounts in a probate estate, parol evidence is
admissible to prove the decedent’s intent.

It was a well-known fact that for decades the decedent was under
the assumption that if she died without anyone else's name on
her bank accounts, the banks would keep her money, or there
would at least be a surcharge (inheritance tax) on the balance
of her bank accounts. A half a century ago, the decedent liked
the high rate of interest on her money given to her by the
banks, but feared them stealing her money, if given an
opportunity to do so. The Plaintiff was a child at the time and
did not know much about this banking rule, but it did seem
possible, and what is relevant is, the decedent believed it was
likely to happen.

The problem with the decedent’s ignorance of the Florida banking
laws meant that she then had to trust the ones whose names were

on her bank accounts and certificates of deposits (CD) to

 

distribute the balance of each equally amongst her heirs because
1} she never wanted a will and. 2) was too incompetent to know
she was being murdered by the ones named on her bank accounts!

The decedent’s social security deposits were made inte one (1}
of her checking accounts for Cyrie Schneider, who was the
decedent’s trusted, degreed accountant (bookkeeper) and live in

caretaker, to pay her bills with.

93
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 94 0f125 PagelID#: 94

The $160,000 balance in one of the decedent’s bank accounts that
Sybil Murphy jointly owned, as stated on 4-19-13, was never
disclosed to the court in case 12-CP-1669. What this money was
used for while in the hands of Sybil Murphy, was known only by
the primary enterprise members with copies of the bank account
number only given to Thomas Rydberg, Robert Welker and Lee
Pearlman. All of these accomplices kept the decedent's banking
information hidden so any illegal activities involving this bank
account, could not be discovered and disclosed during any court
case having to do with the decedent’s property by the Plaintiff.
Under RICO, by assisting the client in preparing its own books
and records, Justice Souter wrote, the auditor “step[ped] out of
its auditing shoes and into those of management.” {a violation
under RICO) Reves v. Ernst & Young, 507 U.S. 170, 185 (1993),
Id. at 190-91. The primary enterprise cannot be sued at this
time for decedent’s missing $350,000 under the money laundering
statute with any related mail and wire fraud claims for lack of
the spoliated evidence due to Lee Pearlman, Robert Welker and
Thomas Rydberg having refused to provide the referenced $160,000
banking account information to the court during cases 12-CP-
1669, 14-CA-10278, 14-CA-12257, 17-CA-4051, or to the Plaintiff,
but their insurance companies can _and are being sued for this

money, damn it to Hell!

 

94
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 950f125 PagelD #: 95

The insurance companies in Section 2 are being sued by the
Plaintiff for their agents deliberate spoliation of the
decedent’s banking information, "stopping the Plaintiff from
proving where the rest of the decedent's money went! $23,000.
deposited each year, at 10% interest, for 15 years, is a_ lot

more than $350,000! The Defendants are: Florida Lawyers Mutual

 

Insurance Company (Section § 1962(b & c)), CNA Insurance Company
(Section § 1962(b & c)), and Axis Insurance (Section § 1962(b &
c)). All three (3) of these companies were co-conspirators in
the above referenced court cases, that either stopped these
cases from going into the discovery phase, court case 14-CA-
10278 (CNA), or illegally stopped the discovery of the
decedent’ s $160,000 and her murder related information, court

cases 14-CA-12257 and 17-CA-4051 (CNA, AI and FLMIC).

Section 8. Edward LaRose (Section § 1962(b)), respondeat
superior to Robert Morris, John Badalamenti and Morris Silberman
(secondary enterprise), are all in violation of (Title 18,

Chapter 96, Codes § 1961-1968), (Title 18, Chapter 13, U.S.

 

Codes § 241 & 242), (Fraud on the Court) and (Title 18, U.S.

 

Code § 3), for participating under (Title 18, Chapter 96,

Section 1962(b or c)} when they tampered with the witness Marcy

 

McDermott giving her testimony under (Title 18, Chapter 73,

 

Section 1512) by deliberately failing to reverse Blizabeth

95
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 960f125 PagelD #: 96

Rice’s false order that dismissed the Plaintiff’s sanction and
certified questions deposition motion in case 17-CA-4051, case
2D18-1889, on 5-31-18, that asked for: 1) sanctions against
Andrew Mallory, Denmon & Pearlman P.A., a subcontracted agent
for Lee Pearlman and FLMIC, Steven Hearn and Steven Hearn P.A.,
when they stopped Marcy McDermott’s from answering probate
related question and walking out of her deposition with Marcy
McDermott on 12-05-17 at the James J. Lunsford Law Library, 701
E. Twiggs Street, Tampa, Florida 33602, in violation of both
FRCP Rules 1.310(c) and 30(c). And 2} for not reversing
Elizabeth Rice’s order dismissing the Plaintiff’s motion for
Marcy McDermott to be asked certified questions in her court
under Fed. R. Civ. P. Rule 32(a) (8) and 804(b) (1) of the Federal
Rules of Evidence. The accomplices are: Edward LaRose (Section
§ 1962(b)), Robert Morris, John Badalamenti, Morris Silberman,
Andrew Mallory, Denmon & Pearlman P.A., a subcontracted agent
for Lee Pearlman and FLMIC, Steven Hearn, Steven Hearn P.A.,
Elizabeth Rice, Sybil Murphy (Section § 1962({b)), Marcy
McDermott, Lee Pearlman and Defendant Florida Lawyers Mutual
Insurance Company for vicarious liability under Respondeat
Superior Doctrine in conjunction with Section § 1962(b & ¢)

violations, for the above reasons.

96
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 97o0f125 PagelD #: 97

Further Analysis of the Ultimate Facts and Laws supporting the
Counts of Section 8: |
Rule [30(c) of the Federal Rules of Civil Procedure] itself says
“Evidence objected to shall be taken subject to the objections,”
and Professor Wright says it means what it says, citing Shapiro
v. Freeman , D.C.N.Y., 1965, 38 F.R.D. 308, for the doctrine:
“Counsel for party had no right to impose silence or instruct

witnesses not to answer, and if he believed questions to he

without scope of orders, he should have done nothing more than

 

state his objections.” Wright & Miller, Federal Practice and

 

Procedure: Civil 52113 at 419, n. 22 (1970). We agree. If
plaintiff’s counsel had any objection to the questions under
Rule 30(c), he should have placed it on the record and the
evidence would have been taken (by the court) subject to such
objection. Ralston Purina Co. v. McFarland, 550 F. 2d at 973
(4th Cir. 1977). . Consequently, all of the accomplices and the
Defendant cited in Section 8 also committed spoliation of
evidence that was not able to be obtained on 12-05-17, in case
14-CA-12257. Certified questions needed to be asked of Marcy
McDermott with Elizabeth Rice present in case 17-CA-4051, but
Elizabeth Rice illegally objected in court to continuing Marcy

McDermott’s deposition on 4-24-18.

A Deposition Taken in an Earlier Action:

97
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 98o0f125 PagelD #: 98

A deposition lawfully taken and, if required, filed in any
federal or state court action may be used in a later action
involving the 1) same subject matter (same issues) between the
2) same parties, or their representatives or successors in
interest, to the 3) same extent as if taken in the later action.
A deposition previously taken (in any court) may also be used as
allowed by the Federal Rules of Evidence, Fed. R. Evid.
804 (b) (1). A party does not have to satisfy both Rule 32 and
Rule 804; a party only needs to satisfy either Rule 32 or Rule
804. Coffee, supra at 160. The provisions of Rule 32 and Rule

804 are cumulative. Id.

Section 9. Elizabeth Rice (secondary enterprise} can be sued
under (Title 18, Chapter 96, Codes § 1961-1968), (Title 18,
Chapter 13, U.S. Codes § 241 & 242), (Title 42, Chapter 21,

Section 1983), (Fraud on the Court) and (Title 18, U.S. Code §

 

3), for being a participant under (Title 18, Chapter 96, Section

 

1962(c)) when she tampered with witness Marcy McDermott giving

her testimony in her court, a violation of (Title 18, Chapter

 

73, Section 1512), by illegally denying the Plaintiff’s

 

sanction/deposition motion stated in Section 8, on 04-25-18,
heard in her court on 4-24-18 while presiding on case 17-CA-

4051. The accomplice is: Elizabeth Rice for the above reasons.

98
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 990f125 PagelD#: 99

Section 10. Andrew Mallory and Steven Hearn as well as their

 

affiliated entities associated with illegally stopping Marcy
McDermott’s deposition on 12-5-17, which resulted in honest
services fraud by Richard Nielsen, Elizabeth Rice, Edward LaRose
(Section § 1962(b)), respondeat superior to Robert Morris, John
Badalamenti and Morris Silberman, can be sued for violation of
(Title 18, Chapter 96, Codes § 1961-1968), (Title 18, Chapter

13, U.S. Codes § 241 & 242), (Title 18, U.S. Code § 3) and

 

 

 

(Fraud on the Court), for participating under (Title 18, Chapter

96, Section 1962(c)) when they continued the RICO pattern of

 

defrauding the Plaintiff in this matter by violating (Title 18,

Chapter 73, Section 1512) - relating to tampering with a

 

witness, victim, or an informant, on 12-05-17, 4-25-18 and 5-31-
18, that started at the James J. Lunsford Law Library, 701 E.
Twiggs St., Tampa, Florida 33602. The accomplices are: Lee
Pearlman, an insured/agent of Florida Mutual Insurance Company
(Section § 1962(b)}, Andrew Mallory (Section § 1962 (c)), Denmon
& Pearlman P.A., a subcontracted agent for Lee Pearlman and
FLMIC, Steven Hearn (Section § 1962(c)), Steven Hearn P.A.
(Sections § 1962(a, b & c)), respondeat superior to Steven Hearn,
Florida Lawyers Mutual Insurance Company in conjunction with
Section § 1962(b & c) violations, Defendant and Sybil Murphy
{Section § 1962(b), respondeat superior to Steven Hearn and

Steven Hearn P.A., for the above reasons.

99
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 1000f125 PagelD #: 100

Section 11. Bernard Silver (secondary enterprise) reversely

discriminated against the Plaintiff under (Title 42, Chapter 21,

 

Section 1985(3)), in case 14-CA-10278. See U.S. Supreme Court's
1976 McDonald vs. Santa Fe Trail Transport Co. Bigoted Bernard
Silver, a minority accomplice, had the nerve to treat the
Plaintiff as though he were a bigot, due to false information
provided to him by the chief judge’s office at the 13" Judicial
Circuit. The Plaintiff was slandered per quod with Bernard
Silver, by beyond reasonable doubt evidence as to Manuel
Menendez authorizing his secretary, Kimberly Cash, to illegally
and purposely tell Bernard Silver, as stated in her affidavit
filed in case 17-CA-3902, that the Plaintiff called Bernard
Silver and Thomas Rydberg (not Jewish) “Jew buddies” and that
“they probably attended the same synagogue”, along with perhaps
some real defamatory comments towards Bernard Silver not stated
in her affidavit. By beyond reasonable doubt evidence, Manuel
Menendez had everything to do with these false statements made,
sO chat Bernard Silver would be upset enough to scold the
Plaintiff in his court on 1-6-15 as a ruse to give Manuel
Menendez a cover when he planned the illegal dismissal of case
14-CA-10278 in violation of the Civil RICO Act. Manuel Menendez
implemented this plan to aid and abet HCSO in keeping the

Plaintiff from obtaining property owed to him from probate case

100
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 101 0f125 PagelD #: 101

12-CP-1669 and any other court awarded property that Florida’s
state judicial enterprise could illegally influence. On 5-18-16
the Plaintiff believed that Bernard Silver knew what the basics
of the RICO plan were from both Robert Foster and Manuel
Menendez and complied with the plan to fool the Plaintiff, but
Bernard Silver, cf Judah dissent, had to have harbored ill
feelings (bigotry) towards the Plaintiff and Manuel Menendez for
being the barer of bad news. The accomplice is: Bernard Silver

for the above reasons.

Further Analysis of the Ultimate Facts and Laws Supporting the
Counts of Section 11:

The statute of limitations under Title 42, Chapter 21, Section
1985(3) is tolled in conjunction with the following: Under the
equitable tolling doctrine due to Charlene Honeywell, on 5-9-17,
1) having mislead the Plaintiff auring case 8-17-CV-219-7-36MAP
as to case 14-CA-10278 having been dismissed due to an error
made by Bernard Silver. But the Plaintiff knew on 2-3-17 that
the illegal dismissal of case 14-CA-10278 was due to Manuel
Menendez’s RICO plan, so he withdrew his FRCP 1.540(b) (1) motion
during this case and ended it permanently. Section § 1985(3) is
tolled indefinitely because it was committed in conjunction with
Bernard Silver having committed a 2) fraud on the court and

having 3) acted as an accomplice after the fact in the

101
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 102 0f125 PagelD #: 102

decedent’s murder by covering it up in violation of Title 18,

U.S. Code § 3.

Section 12. The Florida Department of State and Legislative
Affairs are being sued by the Plaintiff for a (permanent

injunction under Title 42, Chapter 21, Section 1988) to correct

 

two (2) Florida laws that were used against the Plaintiff, in
violation of his state and federal substantive due process
rights during the course of this matter. Florida cases: SC18-
590 from 2DCA case 2D17-2243, and case 17-CA-4051 from the 13
Judicial Circuit. 1) In case SC1L8-590, the State of Florida
implemented an illegal change in the Florida state constitution
that currently limits the Florida Supreme Court to review under
Article V, Section 3(b)3 to just elaborated per curiam
decisions. This illegally denies some chosen losers their
appellate rights in the Florida Supreme Court anytime a Florida
district court of appeal has an illegal political agenda for
denying a party their state and federal civil rights, ail they
have to do is mot give an opinion as to why an order was
affirmed. ° This is a fraudulent violation under (Title 18,

Chapter 96, Codes § 1961-1968), (Title 18, Chapter 13, U.S.

 

Codes § 241 & 242), (Title 18, Chapter 63, U.S. Codes § 1341,

1343 & 1346), (Title 18, Chapter 96 Section 1962(b), (Title 42,

 

Chapter 21, Section 1983) and {Fraud on the Court). And it

 

102
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 103 of 125. PagelD #: 103

started out as a conspiracy under (Title 18, Chapter 96, Section
1962 (d)} that was concocted by organizers Jorge Labarga (Chief
Judge of the Florida Supreme Court) , Pamela Bondi (attorney
general at the time}, Rick Scott (governor at the time) and
state district chief judges (management), to deny citizens their
right to appeal false DCA rulings to the Florida Supreme Court,
as a ruse to abide with state trial judges’ illegal agendas,
making the state and federal civil right violations also
Violations under the Civil RICO Act. See Wells v. State, 132
So. 30d 1110 {Fla. 2014). Under the RICO Act, there is no
absolute legislative immunity from. suit for damages caused. See
Committee to Protect our Agricultural Water v. Occidental oil,
235 F. Supp. 3d 1132, id at paragraph 54.

The Florida Supreme Court may review by conflict certiorari, a
per curiam judgment of affirmance without an opinion, if an
appellate court ruling creates a conflict with a decision of the
Florida Supreme Court, or another Florida District Court of

Appeal. Foley v. Weaver Drugs, Inc., Florida Supreme Court No.

32357, {1965). A violation of state law by the Florida Supreme
Court.

And 2} in case 17-CA-4051 for the Florida Legislature having
enacted Florida Statute 68.093 (2) (djl (vexatious litigant
statute) that basically says: A person as defined in s. 1.01(3)

who, in the immediately preceding 5-year period, has commenced,

103
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 1040f125 PagelD #: 104

prosecuted, or maintained, pro se, five or more civil actions in
any court in this state, except an action governed by the
Florida Small Claims Rules, which actions have been finally and
adversely determined against such person or entity, has to post
a security bond to litigate any more cases in a Florida state
court. This goes without saying that the five (5)
determinations were legal and correct without any of them having
been the result of judges and attorneys defrauding a party out
of their state or federal civil rights by dismissing their cases
illegally as members of the state judicial enterprise.

Florida Statute 68.093({2) (d)1 is in violation of federal civil
rights for three (3) reasons: 1) it illegally treats pro-se
litigants differently than attorneys, in that if an attorney
lost 5 circuit civil court cases in favor of opposing counsel,
he or she would not be deemed as a vexatious litigant and have
to post a security deposit during his or her next circuit civil
court case. Or have to obtain leave of the administrative judge
of that circuit to continue the case under Florida Statute
68.093 (4). 2) Florida Statute 68.093(2)(d)1 fails to take into
consideration the reasons for losing the court cases which may
not have been due to the merits. And 3) Florida Statute
68.093{3){c) is in violation of a litigant being declared
indigent by the clerk of the court under Florida Statutes

57.081(1) by requiring them to post a bond in order to litigate

104
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 105 0f 125 PagelD #: 105

another circuit civil case. For these three (3) reasons the
current Florida's vexatious litigant statute should not continue
to allowed officers of the court to deny pro se litigants their
civil right to file suit for damages.

Florida Statute 68.093 also violates the judgment made in a
Florida 3DCA case that “pro se litigants are not held to ‘a
lesser standard than a reasonably competent attorney (RI. 72,
275) .% Silveira v. Quiroga, So. 3d, 40 Fla. L. Weekiy D287
(Fla. 3d DCA January 28, 2015).

Florida Statute 68.093(2)(d}1 pertains to litigants who were
given fair and just opportunities to be compensated for damages
according to state and federal iaws, and due to the facts in
their complaints not stating a claim that supported a cause of
action upon which damages could have been awarded (a frivolous
lawsuit), their cases were correctly dismissed. Contrary to
this, the Plaintiff had clear and concise actionable claims that
supported counts upon which damages should have been awarded in
case 17-CA-4051, but Elizabeth Rice intended under (Title 18,
Chapter 96, Section 1962(d)) to defraud (cheat) the Plaintiff
out of the opportunity to ever make it to trial in any future
court case when she agreed to declare the Plaintiff a vexatious
litigant as a favor to opposing parties in case 17-CA-4051, on
2-27-19 and filed her intent to do so in the case file as a

memorandum on 2-28-19, but after the Plaintiff told her in a

105
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 106 of 125 PagelD #: 106

case filed email on 3-6-19 that he would be suing her under the
Civil RICO Act, she declined to do so on 3-19-19.

The Supremacy Clause of the United States Constitution {Article
VI, Clause 2) establishes that the Constitution, federal laws
made pursuant to it, and treaties made under its authority,
constitute the supreme law of the land. ae This makes the
Supremacy Clause the cornerstone of the whole {entire} American

political structure. Under the Supremacy Clause, federal law is

 

the supreme law of the land, and state courts must enforce it in

 

absence of valid excuse. Mims v. Arrow Financial Services, LLC,

 

U.S. 2012, 132 S. Ct. 740, 565 U.S. 368, 181 L. Ed. 2a 881, on
remand 468 Fed. Appx. 936, 2012 WL 1382531..
Preemption doctrine, flowing from Supremacy Clause which

“invalidates state laws that interfere with, or are contrary to,

 

federal law.” Sprint Spectrum L.P. v. Mills, 283 F.3d 404, 414-
15 (2d Cir.2002). The doctrine ‘is inapplicable to potential
(likely) conflict between two federal statutes. Tufariello v.
Long Island R. Co., C.A. 2 (N.Y.) 2006, 458 F. 3d 80.

Federal law may preempt state law under theories of either
express, field, or conflict preemption. National City Bank of
Indiana v. Turnbaugh, D. Md. 2005, 367 F. Supp. 2d 805, affirmed
463 F. 3d 325, certiorari denied 127 8. Ct. 2096, 550 U.S. 913,

167 L. d. 2d 831.

106
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 107 of 125 PagelD #: 107

Section 1964(a) of the RICO Act provides that federal district
courts may issue orders to “prevent and restrain” violations of
Section 1962. Section 1964(b) authorizes the U.S. Attorney

General to institute proceedings “under this section.” A

 

permanent injunction is all that the Plaintiff is asking for in
this Section. The Defendants are: The Florida Department of

State and Legislative Affairs for the above reasons.

Section 13. All government and corporate employee accomplices,

past and present, are in violation of (Title 18, chapter 95,

 

U.S. Code § 1954), offer, acceptance, or solicitation to

 

influence operations of employee benefit pian. A benefit pian
in which government, or corporate, employees continue working in
their assigned positions with perks and pay raises while being
in good standing with their enterprise, is a highly valued

benefit plan! It is not the duty or policy of reputable

 

government agencies or corporations to have their employees

 

commit RICO predicate acts as tasks to be performed on the job

 

for their salaries or department budget allotments, some _ of
which always seems to turn into perk money to influence others
into getting dirty jobs completed that defraud others out of

their state and federal civil rights! The accomplices are:

 

Rick Scott, Stephen Muldrow, Pamela Bondi, David Bowdich,

Kellyanne Conway, Donald Trump, Tanya Menton and Rick Scott,

107
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 108 0f 125 PagelD #: 108

Chad Chronister from 9/2017 to present, David Gee from 3/2012 to
9/2017, James Previtera during the month of 3/2012, Claudia
Isom, Mary Mainland, Manuel Menendez, Ronald Ficarrotta, Bernard
‘Silver, William Levens, Robert Foster, Mark Wolfe, Richard
Nielsen, Paul Huey, Elizabeth Rice, Robert Foster, Catherine
Catlin, Robert Bauman, Joelle Ober, Chet Tharpe, Jack St.
Arnold, Jorge Labarga, Morris Silberman, Charlene Honeywell,
Morris Silberman, John Badalamenti, Marva Crenshaw, Edward
LaRose, Patricia Kelly, Matthew Lucas, Robert Morris, Susan
Rothstein-Youakim, Samuel Salaric, Daniel Sleet, Anthony Black,
Craig Villanti, Nelly Khouzam, David McClain, Christopher Brown,
Jason Gordillo, Mary Mainland, Andrew Mallory, Bowen Brown,
Robin Black, Michael McGirney, Clarence Thomas, Claudia Isom,
Janice Pickett, Michael MeGirney, Andrew Mallory, Robin Biack,
Michael D'Lugo, Joseph Riopelle, Jessica Welsh, Abraham Shakfeh,
William Linere Jr., Charles Canady, Ashley Moody, Ron DeSantis,

Ricky Polston and Stevan Northcutt.

Further Analysis of the Ultimate Facts and Laws Supporting the
Counts of Section 13:

Section § 1954 (4) a person who, or an officer, counsel, agent,
or employee of an organization which, provides benefit plan

services to such plan receives or agrees to receive or solicits

108
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 109 0f 125 PagelD #: 109

any fee, kickback, commission, gift, loan, money, or something
of value (the benefit plan of keeping one’s paid position and
being in good standing with the enterprise due to continued acts

of loyalty to it) because of or with intent to be influenced

 

 

with respect to, any of the actions, decisions, or other duties
relating to any question or matter concerning such plan or any
person who directly or indirectly gives or offers, or promises
to give or offer, any fee, kickback, commission, gift, loan,
money, or something of value (the benefit plan of keeping one’s
paid position and being in good standing with the enterprise due
to_ continued acts of loyalty to it) which is prohibited by this
section, shall be fined under this title or imprisoned not more
than three years, or both: Provided, That this section shail
not prohibit the payment to or acceptance by any person of bona
fide salary, compensation, or other payments made for goods or
facilities actually furnished or for services (honest services)
actually performed in the reguiar course of his duties (not
salaries paid out by companies or government agencies to their

employees for breaching federal laws that violate civil rights

 

(RICO Act)) as such person, administrator, officer, trustee,
custodian, counsel, agent, or employee of such plan, employer,
employee organization, or organization providing benefit plan

services to such plan.

109
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 1100f125 PagelD #: 110

Unfortunately none of the employees or agents in this Section
can be sued by their employers for breaching a fiduciary duty to
them when they committed mail and/or wire fraud solicitations to
their co-conspirator judges, who were in violation of Title 18,
Chapter 63, Sections 1341 and/or 1343, when they committed
honest services fraud under Title 18, Chapter 63, U.S. Codes §
1346 on the Plaintiffs and decedent. When this happened, these
RICO predicate acts committed by the judges made all of the
employers. vicariously liable under the Respondeat Superior
Doctrine for damages because the employers knew and authorizing
all of the mail and wire frauds either before, or subsequently
acquiescing in after, the injuries were sustained by the
victims. Consequently, the employers in this matter have no

legal recourse against their co-conspiring employees.

Section 14. Clarence Thomas is in violation of (Title 18,

Chapter 1, U.S. Code § 4) - Misprision of felony:

 

Whoever having knowledge of the actual commission of a felony
cognizable by a court of the United States (an identifiable
federal violation}, conceals and does not as soon as possible
make known the same to some judge or other person in civil (the
Department of justice (DOJ)) or military authority under the
United States, shall be fined under this title or imprisoned not

more than three years, or both. (June 25, 1948, Ch. 645, 62

110
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 1110f125 PagelD#:111

Stat. 684; Pub. L. 103-322, title XXXIII, §330016(1)(G), Sept.
13, 1994, 108 Stat. 2147).

Acting in good faith, the Plaintiff says: 1) if Clarence Thomas
had knowledge of the decedent’s murder from having knowledge of
the merits of case U.S. SC17-9268, but decided to deliberately
ignore his U.S. statutory duty under Title 18, Chapter 1, U.S.
Code § 4 to forward the decedent’s murder information to the DOJ
for an investigation to be conducted, actively concealing the
murder information that was before him in case U.S. 17-9268 by
not officially hearing this case aS a means of not having to
inform anyone of the decedent’s murder, just like Robert Foster
did by dismissing case i12-CP-1669 illegally with prejudice
before discovery had really started, the Plaintiff asks this
U.S. district court to make Clarence Thomas comply with (Title
28, U.S.C. § 1361)! And 2) if Clarence Thomas for some grossly
negligent reason, did not know the basics what case U.S. SC17-
9268 was about as the presiding judge, he needs to retire after
he hears case U.S. SC17-9268, and again forwards the contents of
it to the pov! The Defendant is: Clarence Thomas, for the

above reasons.

Section 15. Clarence Thomas, Stephen Mulidrow, Keliyanne Conway
and David Bowdich are being sued for viclating (Title 18,

Chapter 216, Section 3333) - for Non-criminal Misconduct:

 

111
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 112 0f125 PagelD #: 112

Misconduct is wrongful, improper, or unlawful conduct motivated

by premeditated or intentional purpose oor by obstinate

 

indifference to the consequences of one's acts. Misconduct can

be considered an unacceptable or improper behavior. Generally,

 

a oaivil defendant will be liable for non-criminal misconduct, if
the defendant owed a duty of care as a fiduciary would towards
the plaintiff, and the defendant breached that duty of care by

knowingly allowing the same foreseeable harm to be committed

 

into the future, resulting in future harm to the plaintiff. In

 

tort law, a_duty of care is a legal obligation which is imposed

on an individual requiring adherence to a standard of reasonable

 

care, Unreasonable care, would be behavior that knowingly

 

 

fosters future harm that is foreseeable and results in harm to

 

others. Once the four (4) high ranking U.S. government
Defendants cited in this Section were constructively notified of
the decedent’s murder being covered up and the Plaintiff being
defrauded in his property and/or business by racketeers working
in state government agencies, they had a fiduciary duty to him
to act appropriately, but deliberately failed to do so to avoid
having to expose, humiliate and punish their affiliates who
committed the illegal RICO acts, with their blessings! The
idiom that comes to the Plaintiff's mind is "do not have

romantic relationships with any co-workers." And within the

112
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 113 0f 125 PagelD #: 113

crooked, American government, everyone is in bed with each
other!

Since this is a RICO Act (criminal and/or business and/or

 

personal tort) violation complaint, all that the Plaintiff is
asking for in this Section is for this court to enact a Title 18
U.S. Code § 3333 Report to see how many more murders have been
covered up by these four (4) Defendants and their respective
agencies (U.S. Supreme Court, DOJ, Trump Administration and
FBI), all working together as a large team of racketeers within
the same U.S. government based enterprise (Trump
Administration), in violation of Title 18, Chapter 96, Sections

1962(b & c).

Under an 18 U.S. Code § 3333 Report:

(a) A special grand jury impaneled by any district court, with
the concurrence of a majority of its members, may, upon
completion of its original term, or each extension thereof,
submit to the court a report—

{l) concerning a) noncriminal misconduct, b) malfeasance, or oc)

 

misfeasance in office involving organized criminal activity. by

 

an appointed public officer or employee, as the basis for a

 

recommendation of removal or disciplinary action; or

(2) regarding organized crime conditions in the district.

115
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 1140f125 PagelD#: 114

Both Kellyanne Conway and Donald Trump were given an offal lot

of constructive notice of this matter by the Plaintiff either

 

directiy or through Trump Administration executives under them,
but both Kellyanne Conway and Donald Trump failed to act
appropriately. All four {4) defendants in this Section
violated: 1) The Respondeat Superior Doctrine as negligent
supervisors knowingly hiring weak minded, corruptible employees
and then illegally instructing them on what employment
requirements not to perform. 2) Title 18, Chapter 96, Sections
1961-1968 (specifically Sections § 1962(b & c)), 3) Title 18,
Chapter 13, U.S. Codes § 241 & 242 and 4) Titie 42, Chapter 21,
Section 1983 (co-conspirators in an action at law). No hard
feelings, but the four (4) crocked government employees cited in
this Section owe the Plaintiffs and other victims for damages!

Six months from around 9-15-17, when Senator Marco Rubio's

 

office still could not get a written response from the FBI or

 

the DOJ because the decedent’s murder fell on deaf ears, it was

 

safe to say that the Trump Administration permanently halting

prosecutorial investigations for racketeering by state agencies

 

through federal investigative agencies, is what they do the best
for government employed Americans! Both Donald Trump and
Kellyanne Conway hired naive subordinate Trump Administration
employees, paid them well, and then instructed them to do

nothing to help citizens when complaints came in about local

114
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 1150f125 PagelD#: 115

government corruption. Demoralizingly sickening! Kellyanne

 

Conway ran Donald Trump’s 2017 election campaign on the promise
of getting rid of corrupt career politicians in congress as well
as jailing a few, but “had White House staff pass consumer
complaints to her where she turn a blind eye to them. If Donald
Frump could not fulfill his employment requirements because he
was worried about the repercussions from making enemies in high
places, he should have never run for office. Consequently, both
Donald Trump and Kellyanne Conway most definitely acted outside
the scope of their employment requirements, in violations of
Section 3 of Article 2, of the U.S. Constitution, the Take Care
Clause. So they are personally responsible for damages that the
Trump Administration caused the Plaintiff. The Defendants are:
Clarence Thomas, Stephen Muldrow, Kellyanne Conway and David

Bowdich, for the above reasons.

Section 16. ABC, Inc., (forth enterprise) defrauded and
deprived both the Plaintiff and decedent of their state and
federal substantive due process rights (civil rights) under the
Civil RICO Act on 6-21-18 when they illegally stopped the

Plaintiff's expectancy with USC as a participant in violation of

 

1) (Title 18, Chapter 96, Codes § 1961-1968), 2) (Title 18, U.S.

Code § 3), 3) (Title 18, Chapter 63, U.S. Codes § 1341, 1343 &

 

1346), 4) (Title 42, Chapter 21, Section 1983), 5) (Title 18,

115
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 116 0f 125 PagelD #: 116

Chapter 13, U.S. Codes § 241 & 242), 6) (vicarious liability
under the Respondeat Superior Doctrine, in conjunction with
Section § 1962(a, b & ¢) violations, 7) (Fraud on the Court) and

8) (California Duty to Act law). On 6-12-18, Willow Bay was

 

working in her individual capacity at the State of California
owned University of Southern California (USC), during the course
of her official capacity at ABC, Inc. as part owner of ABC, Inc.
by marriage rights, when she instructed and authorized under
(Title 18, Chapter 96, Sections 1962(a & b}), Tanya Menton,
under (Title 18, Chapter 96, Section 1962{c)) to, A) cover-up
the prior racketeering activities committed under Title 18,
Chapter 96, Section 1961(1) by the three (3) local Florida
enterprises, which were: 1) murder {Title 18, Section § 1959},
2} extortion (Title 18, Section § 880), 3) extortionate credit
transactions (Title 18, Sections § 891-894), 4) influencing the
operations of an employee benefit plan (Title 18, Section §
1954), 5) money laundering (Titie 18, Section § 1956) and 6)
wire and/or mail fraud used to implement honest services fraud
under Title 18, Sections § 1341, 1343 € 1346 for the purposes of
defrauding both the Plaintiff and decedent out of their state
and federal substantive due process rights (civil rights). And
ABC, Inc. monetarily injure the Plaintiff in his property and
business interests by maliciously breaching the Plaintiff's

expectancy with USC under 9) (tortious interference with

 

116
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 117 0f 125 PagelD #: 117

expectancy), when Willow Bay, through Tanya Menton, told the
Plaintiff in a letter dated 6-21-18, not to contact Dean Willow
Bay at USC or else suffer the consequences at the hands of ABC,
Inc. security, 10) (violation of 1°* amendment rights under the
U.S. Constitution). See Garret v Taylor, 79 Eng. Rep. 485 (K.B.
1620); Tarleton v McGawley, 170 Eng. Rep. 153 (K.B. 1793) and
Keeble v Hickeringill, (1707} 103 Eng. Rep. 1127. |

Tortious interference claims can be heard in federal court
provided they meet the requirements under Title 28 U.S.C. §
1332 (a): Jurisdiction to matters that involve complete
diversity of citizenship between the parties must involve an
amount in controversy that exceeds at least $75,000. The ABC,
Inc. headquarters are located at 77 West 66th Street Fifth
Floor, New York, NY 10023. And the Plaintiffs are located in
Tampa, Florida, 33612.

Triple remedial RICO damage amounts exceeding 3.9 million

dollars U.S. currency at a =nominal rate of interest are

 

demanded, not including attorney’s fees with a lodestar

multiplier that wiil be owed, but under both Section § 1983 (for

 

having helped Florida’s state judicial enterprise defraud the
Plaintiff and decedent} and the tortious interference (violation
of expectancy with USC) laws, regular damages along with
punitive amounts and attorney’s fees could be asked for instead.

Together, Willow Bay and Tanya Menton participated under (Title

117
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 118 0f 125 PagelD #: 118

18, Chapter 96, Sections (a, b & ¢c)), by tortiously interfering

 

with the Plaintiff posting a journalism job at USC, specifically
at the College of Journalism, seeking to employ a student, or
other USC patron, to write and publish a story about the
decedent’s fate and the fleecing of the elderly in America to
aid and abet 1} Florida’s state judicial enterprise and 2) Trump
Administration and their affiliates, all of whom racketeered.
This would have definitely and absolutely exposed what was
happening to at least the Plaintiff and decedent (possibly
others) by the three (3) local. enterprises. And as a result of

public exposure to this matter, the local Defendants and

 

accomplices would have definitely and absolutely stopped
defrauding the Plaintiff and decedent. Thus, injuries in the
future to the Plaintiffs’ property and/or business would have
stopped occurring for which ABC, Inc. is now liable for.

Consequently, ABC, Ine. is not only vicariously liable to the
Plaintiff and decedent under the Respondeat Superior Doctrine,
but owes the Plaintiffs for any future injuries sustained after
6-21-18 from the same types of racketeering activities committed

in their court cases by any additional racketeers. Willow Bay

 

as one of the owners of ABC, Inec., went out of her way to
participate in having the Plaintiff continue to be damaged in
his court cases when she, through Tanya Menton, illegally

stopped the Plaintiff from disclosing local government

118
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 119 0f 125 PagelD #: 119

racketeering news to the public while doing business with USC,
thus aiding and abetting Florida’s state judicial enterprise
under Title 18, Chapter 96, Section 1962(c). Consequently, as
the Plaintiff continues to be defrauded and deprived in his
business and property interests by the Florida’s state judicial
enterprise for profit or gain (something of value), ABC, Inc.
will continue to be liable to the Plaintiff and any other
parties who join him in filing future lawsuits while sustaining
racketeering damages from this same enterprise!

ABC, Ince. is liable for any future court case injuries sustained

 

by the Plaintiffs under Title 18, Chapter 96, Section 1962(c),
the same as the principles because its employees’ who
participated in this matter, caused future foreseeable harm to
the Plaintiff.

For either a § 1962(d) conspiracy claim or a racketeering
activity in violation of § 1962 (c), the defendant need not agree

to operate or manage the enterprise. Salinas v. United States,

 

522 U.S. 52, 63 (1997} (holding that “[a] conspiracy may exist
even if a conspirator does not agree to commit or facilitate
each and every part of the substantive offense.”). Rather, the
defendant may be liable if it knowingly agrees to facilitate
others who operate or manage the enterprise.

The court rejected the notion that business or property

interests harmed by a defendant’s acts must actually be the

119
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 1200f125 PagelD #: 120

target of the predicate act, and remanded the case to determine
if the plaintiff could satisfy the remaining aspects of his
claim. Diaz v. Gates, 420 F. 3d 897 (9th Cir. 2005), Id. at
900-03. The Defendant is: ABC, Inc. for being vicariously
liable under the Respondeat Superior Doctrine in conjunction
with Section § 1962(a, b & c} violations and for being as liable
to the Plaintiffs as the principles within Florida’s state
judicial enterprise under Title 18, Chapter 96, Section 1962(c).
The accomplices are: Willow Bay and Tanya Menton, for the above

cited reasons.

Further Analysis of the Ultimate Facts and Laws Supporting the
Counts of Section 16:

They say money is the root of all evil. And conspiracy theories
are usually right on the money accurate at who is at fault
because the plot in each one of them always centers on
predictable, human nature bringing out the worst in corruptible,
soulless, descendants of apes. This predictability is inherent
in everyone without a moral conscience, and given the
opportunity for many unconscionable, rotten to the core vermin
achieving their dreams, aspirations and desires at the expense
of the poor, ignorant and gullible, they gladly participate in

real life conspiracies. Willow Bay did!

120
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 1210f125 PagelD#:121

On 6-21-18, Willow Bay benefit herself and her company ABC, Inc.
when she had Tanya Menton act as her RICO agent to help defraud
the Plaintiff under Title 18, Chapter 63, U.S. Codes § 1341,
right out of posting a legitimate ad at USC (tortious
interference with expectancy) . When Willow Bay did this, she

also aided and abetted the local judges (secondary enterprise or

 

state judicial enterprise) in defrauding and depriving the
Plaintiff under: 1) (Title 18, Chapter 96, Codes § 1961-1968),
2) {Title 18, Chapter 63, U.S. Codes 5 1341, 1343 & 1346), 3)
(Title 18, U.S. Code § 3), 4) (Title 42, Chapter 21, Section
1983), 5) Title 18, Chapter 13, U.S. Codes § 241 & 242, 6) Title
18, Chapter 95, Section 1956 and 7) Fraud on the Court. Thus,
foreseeably injuring the Plaintiff, and anyone who was a joint
plaintiff with him, in pursuing their property and/or business
interests during future court case proceedings.

Willow Bay benefited as one of the principals {owners} of ABC,
Inc. (no distinction requirement under RICO between an owner and
a company, Petro-Tech, Inc., 824 F. 2d at 1361} under Title 18,
Chapter 96, Section 1962(a}, by not having been humiliated by
the U.S. Department of State (DOS), U.S. Department of Public
Affairs (DOPA), U.S. Department of Press Relations (DOPR) and
her family members, for allowing the Plaintiff to release
information about a government ‘scandal that included Donald

Trump, Rudolf Giuliani and Kellyanne Conway to the public right

121
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 122 0f125 PagelD #: 122

under Willow Bay’s nose that her broadcasting company was
obligated to cover-up! ABC, Inc. is most definitely affiliated

with all of these government agencies. For the security of

 

officials within the U.S. government, not for American citizens’

 

security, but for government officials’ security, television

 

broadcasting stations (major outreach broadcasting companies)

 

have to continually get permission from the DOS as to what they

can air on television, so that restricted information that

 

changes daily is not aired to the public. The U.S. government

absolutely, positively, controls the release of any and all

 

televised information to the public, especially any information
about a government scandal, unless approved by the DOS as either

retaliatory, distractionary. or disinformation!

 

On 6-12-18, the Plaintiff sent Willow Bay a copy of a letter he
had sent to Kellyanne Conway who oversees all U.S. government
agencies within the Trump Administration which includes the U.S.
State Department (DOS), explaining to Kellyanne Conway that the
decedent's murder was being covered | up by Florida state
government officials, but she ignored Section 3 of Article 2 of
the U.S. Constitution by turning a blind eye to the Plaintiff's
complaints. This was the reason Willow Bay recklessly
instructed Tanya Menton to: 1) violate the Plaintiff’s U.S.
civil rights on 6-21-18 by both denying him the ability to

follow up with her on his business dealings with USC and by also

122
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 123 0f 125 PagelD #: 123

2) threatening him with ABC’s security, if he did not cease
exercising his U.S. civil rights to post a murder story
advertisement at USC’s department of ‘journalism, when ABC, Inc.

was not affiliated with USC. Just how many murders a year does

 

ABC, Inc. and other media conglomerates help state and federal

 

 

 

governments cover-up? Every single one that the state and
federal government wants covered up! And that is a lot of
murders! The Plaintiff is still going to have the decedent’s

 

 

murder cover-up disclosed to the public, and Willow Bay is now

 

justifiably part of this complaint! If it is at all possible to
shame Willow bay, she should be feeling a little bit humiliated,
if only because of her ignorance of applicable federal laws.

It will be interesting to see how ABC, Inc. decides to handle
this newsworthy lawsuit, hopefully by finally taking the high
road as one honest and brave, patrictic and trustworthy,
broadcasting company working hard to inform the public of
scandals committed by their affiliates in government and giving

them ali the bad publicity they deserve! it is. a RICO Act

 

Violation under Title 18, Chapter 96, Sections 1962(a or b) for
any broadcasting station owner or company manager to facilitate
under Title i18, Chapter 96, Section 1962(c), or conspire to
facilitate, under Title 18, Chapter 96, Section 1962({d), any
future racketeering activities committed for whatever reason!

And it is a RICO Act violation under Title 18, Chapter 96,

123
Case 2:20-cv-00078-JDL Document1 Filed 03/04/20 Page 1240f125 PagelD #: 124

Section 1962(c) for any broadcasting station employee or agent
to facilitate, or conspire to facilitate, under Title 18,
Chapter 96, Section 1962(d), any future racketeering activities
committed for either the company’s, or owner's, benefit!

If ABC, Inc. had only aired the Plaintiff's story given to them
at their ABC, Inc. branch office in Tampa, Florida when Adam
Waiser was contacted by the Plaintiff, there would have been no
need for this complaint to have been written and filed in this
court. Unfortunately broadcasting companies do not have a
fiduciary duty to the public to report illegal acts committed on
citizens, but if the acts are serious enough and continuous,
they are required to act under the Duty to Act law. Florida and
California are Duty te Act law states. Duty to act refers to
duty of a party to take necessary action to prevent future harm
to another party or the general public. Breach .of duty to act
may make a party dliable for damages, depending on _ the
circumstances and relationship between the parties. Determining
whether there was an injury requires meeting the injury element
of the prima facie case, the injury must be one of two things:
Bodily harm or harm to property (can be personal property or
real property). Pure economic loss (not property or emotional
damages) will usually not meet the injury requirement. Sometimes
emotional distress/harm may meet the bodily harm requirement

{even if there is no accompanying physical harm). Legal

124
Case 2:20-cv-00078-JDL Document 1 Filed 03/04/20 Page 1250f125 PagelD #: 125

Information Institute. ABC, Inc. is not just being sued for
maliciously causing the Plaintiffs foreseeable property damages

as of 6-21-18, but for causing them unnerving distress type

damages as well.

Section 17. In 3/2012, by beyond reasonable doubt evidence,
Claudia Isom and James Previtera participated in this matter
under (Fraud on the Court) in conjunction with (Title 18,
Chapter 95, U.S. Code 1962(d & c)}, violations under (Title 18,
Chapter 96, Section 1961-1968), when they defrauded the
Plaintiff in case 12-CP-249 out of his state and federal
substantive due: process rights (civil rights) by participating

in honest services fraud, violations under (Title 18, Chapter

 

63, Sections 1341, 1343 & 1346). This prevented him from his

 

U.S. constitutional rights under (Title 18, chapter 13, Section
241) and both defrauded and deprived him of his U.S.
constitutional rights respectively under (Title 18, Chapter 13,

Section 242) and (Title 42, Chapter 21, Section 1983). Manuel

 

Menendez, Claudia Isom, David Gee and James Previtera formed the
initial alliance between HCSO and 13% Judicial Circuit in Tampa,
Florida for monetarily injuring the Plaintiff in the future.
The decedent’s murder cover-up was implemented by HCSO due to a
vendetta that David Gee and James Previtera had since 2/2012

against the Plaintiff. The decedent’s murder cover-up was just

 

125
